 



Exhibit 10.1
MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
This MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT is made and entered into as
of April 1, 1998 (the “Agreement”), between COUNTRYWIDE HOME LOANS, INC., a New
York corporation, having an address at 4500 Park Granada, Calabasas, California
91302 (“Countrywide”), and RWT HOLDINGS, INC., having an address at 591 Redwood
Highway, Suite 3140, Mill Valley, California 94941 (“Purchaser”).
R E C I T A L S
Purchaser has agreed to purchase from Countrywide and Countrywide has agreed to
sell to Purchaser all of Countrywide’s right, title and interest, excluding
servicing rights, in and to those certain mortgage loans identified in a
Purchase Confirmation (as defined below) executed by Countrywide and Purchaser.
This Agreement is intended to set forth the terms and conditions by which
Countrywide shall transfer and Purchaser shall acquire such mortgage loans and
by which Countrywide will service the mortgage loans.
In consideration of the promises and mutual agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Countrywide and Purchaser agree as follows:
ARTICLE I
DEFINITIONS
               Unless the context requires otherwise, all capitalized terms used
herein shall have the meanings assigned to such terms in this Article I unless
defined elsewhere herein. Any capitalized term used or defined in a Purchase
Confirmation that conflicts with the corresponding definition set forth herein
shall supersede such term.
               Adjustable Rate Mortgage Loan: Any Mortgage Loan in which the
related Mortgage Note contains a provision whereby the Mortgage Interest Rate is
adjusted from time to time in accordance with the terms of such Mortgage Note.
               Agency: Either FNMA or FHLMC.
               Agreement: This Mortgage Loan Purchase and Servicing Agreement
including all amendments hereof and supplements hereto.
               Appraised Value: The value of the related Mortgaged Property as
set forth in an appraisal made in connection with the origination of a Mortgage
Loan or the sale price of the related Mortgaged Property if the proceeds of such
Mortgage Loan were used to purchase such Mortgaged Property, whichever is less.
               Assignment of Mortgage: An assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the Mortgage to Purchaser.
               Balloon Mortgage Loan: Any Mortgage Loan wherein the Mortgage
Note matures prior to full amortization and requires a final and accelerated
payment of principal.
               Business Day: Any day other than (i) a Saturday or Sunday, or
(ii) a day on which banking and savings and loan institutions in the State of
California are authorized or obligated by law or executive order to be closed.
               Cash Liquidation: Recovery of all cash proceeds by Countrywide
with respect to the termination of any defaulted Mortgage Loan other than a
Mortgage Loan which became an REO Property, including all PMI Proceeds, Other
Insurance Proceeds, Liquidation Proceeds, Condemnation Proceeds and other
payments or recoveries whether made at one time or over a period of time which
Countrywide

 



--------------------------------------------------------------------------------



 



deems to be finally recoverable, in connection with the sale or assignment of
such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise.
               Closing: The consummation of the sale and purchase of each
Mortgage Loan Package.
               Closing Date: The date on which the purchase and sale of the
Mortgage Loans constituting a Mortgage Loan Package is consummated, as set forth
in the Trade Confirmation and Purchase Confirmation.
               Collateral Documents: The collateral documents pertaining to each
Mortgage Loan as set forth in Exhibit A hereto.
               Collateral File: With respect to each Mortgage Loan, a file
containing each of the Collateral Documents.
               Condemnation Proceeds: All awards or settlements in respect of a
taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation.
               Convertible Mortgage Loan: Any Adjustable Rate Mortgage Loan that
contains a provision whereby the Mortgagor is permitted to convert the Mortgage
Loan to a fixed-rate mortgage loan in accordance with the terms of the related
Mortgage Note.
               Countrywide: Countrywide Home Loans, Inc., or any successor or
assign to Countrywide under this Agreement as provided herein.
               Credit File: The file retained by Countrywide that includes the
mortgage loan documents pertaining to a Mortgage Loan as set forth in Exhibit C
including copies of the Collateral Documents together with the credit
documentation relating to the origination of such Mortgage Loan, which Credit
File may be maintained by Countrywide on microfilm or any other comparable
medium.
               Custodial Account: The account or accounts created and maintained
pursuant to Section 4.04, each of which shall be an Eligible Account.
               Custodian: The custodian appointed by Purchaser, or its successor
in interest or assigns.
               Cut-off Date: The first day of the month in which the related
Closing Date occurs or such other date as may be set forth in the related Trade
Confirmation and/or Purchase Confirmation.
               Cut-off Date Balance: The aggregate scheduled unpaid principal
balance of the Mortgage Loans in a Mortgage Loan Package as of the Cut-off Date,
after application of (i) scheduled payments of principal due on such Mortgage
Loans on or before such Cut-off Date, whether or not collected, and (ii) any
Principal Prepayments received from the Mortgagor prior to the date on which the
Mortgage Loan Schedule is prepared.
               Determination Date: The 15th day of the month of the related
Remittance Date or if such 15th day is not a Business Day, the Business Day
immediately following such 15th day.
               Due Date: The day of the month on which the Monthly Payment is
due on a Mortgage Loan, exclusive of any days of grace.
               Due Period: With respect to each Remittance Date, the period
commencing on the second day of the month preceding the month of the Remittance
Date and ending on the first day of the month of the Remittance Date.
               Eligible Account: An account or accounts (i) maintained with a
depository institution the short term debt obligations of which are rated by
Standard & Poor’s, a division of McGraw-Hill companies, in one of its two
(2) highest rating categories at the time of any deposit therein, (ii) the
deposits of which are fully insured by the FDIC, or (iii) maintained with an
institution and in a manner acceptable to an Agency.

2



--------------------------------------------------------------------------------



 



               Escrow Account: The separate trust account or accounts created
and maintained pursuant to Section 4.06, each of which shall be an Eligible
Account.
               Escrow Payments: The amounts constituting ground rents, taxes,
assessments, water rates, mortgage insurance premiums, fire and hazard insurance
premiums and other payments required to be escrowed by the Mortgagor with the
Mortgagee pursuant to any Mortgage Loan.
               Event of Default: Any one of the conditions or circumstances
enumerated in Section 7.01.
               FDIC: The Federal Deposit Insurance Corporation, or any successor
thereto.
               FHA: The Federal Housing Administration.
               FHLMC: The Federal Home Loan Mortgage Corporation or any
successor organization.
               Fidelity Bond: A fidelity bond to be maintained by Countrywide
pursuant to Section 4.12 .
               Fixed Rate Mortgage Loan: Any Mortgage Loan wherein the Mortgage
Interest Rate set forth in the Mortgage Note is fixed for the term of such
Mortgage Loan.
               FNMA: The Federal National Mortgage Association or any successor
organization.
               Funding Deadline: With respect to each Closing Date, one o’clock
p.m. (1:00 p.m.) New York time, or such other time mutually agreed to by
Purchaser and Countrywide.
               Gross Margin: With respect to each Adjustable Rate Mortgage Loan,
the fixed percentage amount set forth in the related Mortgage Note, which amount
is added to the index in accordance with the terms of the related Mortgage Note
to determine on each Interest Adjustment Date, the Mortgage Interest Rate for
such Mortgage Loan.
               HUD: The Department of Housing and Urban Development or any
federal agency or official thereof which may from time to time succeed to the
functions thereof.
               Interest Adjustment Date: With respect to an Adjustable Rate
Mortgage Loan, the date on which an adjustment to the Mortgage Interest Rate on
a Mortgage Note becomes effective.
               Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Liquidation Proceeds, Condemnation Proceeds, PMI Proceeds, Other Insurance
Proceeds, proceeds of any REO Disposition or otherwise, which represent late
payments or collections of Monthly Payments due but delinquent for a previous
Due Period and not previously recovered.
               Lifetime Rate Cap: With respect to each Adjustable Rate Mortgage
Loan, the absolute maximum Mortgage Interest Rate payable, above which the
Mortgage Interest Rate shall not be adjusted, as set forth in the related
Mortgage Note and Mortgage Loan Schedule.
               Liquidation Proceeds: Amounts, other than PMI Proceeds,
Condemnation Proceeds and Other Insurance Proceeds, received by Countrywide in
connection with the liquidation of a defaulted Mortgage Loan through trustee’s
sale, foreclosure sale or otherwise, other than amounts received following the
acquisition of an REO Property pursuant to Section 4.13 .
               LTV: With respect to any Mortgage Loan, the ratio (expressed as a
percentage) of the Stated Principal Balance (or the original principal balance,
if so indicated) of such Mortgage Loan as of the date of determination to the
Appraised Value of the related Mortgaged Property.
               LPMI Fee: The portion of the Mortgage Interest Rate relating to
an LPMI Loan, which is set forth on the related Mortgage Loan Schedule, to be
retained by Countrywide to pay the premium due on the PMI Policy with respect to
such LPMI Loan.

3



--------------------------------------------------------------------------------



 



               LPMI Loan: Any Mortgage Loan with respect to which Countrywide is
responsible for paying the premium due on the related PMI Policy with the
proceeds generated by the LPMI Fee relating to such Mortgage Loan, as set forth
on the related Mortgage Loan Schedule.
               Monthly Advance: The advances made or required to be made by
Countrywide on any Remittance Date pursuant to Section 5.03.
               Monthly Payment: The scheduled monthly payment of principal and
interest on a Mortgage Loan.
               Mortgage: The mortgage, deed of trust or other instrument
securing a Mortgage Note, which creates a first lien on an unsubordinated estate
in fee simple in real property securing the Mortgage Note or a first lien upon a
leasehold estate of the Mortgagor, as the case may be.
               Mortgage Interest Rate: The annual rate at which interest accrues
on any Mortgage Loan and, with respect to an Adjustable Rate Mortgage Loan, as
adjusted from time to time in accordance with the provisions of the related
Mortgage Note.
               Mortgage Loan: Any mortgage loan that is sold pursuant to this
Agreement, as evidenced by such mortgage loan’s inclusion on the related
Mortgage Loan Schedule, which mortgage loan includes the Credit File, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, PMI Proceeds (if applicable), Other Insurance Proceeds, REO
Disposition proceeds, and all other rights, benefits, proceeds and obligations
arising from or in connection with such Mortgage Loan, excluding the servicing
rights relating thereto. Unless the context requires otherwise, any reference to
the Mortgage Loans in this Agreement shall refer to the Mortgage Loans
constituting a Mortgage Loan Package.
               Mortgage Loan Package: The Mortgage Loans sold to Purchaser
pursuant to a Purchase Confirmation.
               Mortgage Loan Remittance Rate: With respect to each Mortgage
Loan, the interest rate payable to Purchaser on each Remittance Date which shall
equal the Mortgage Interest Rate less the Servicing Fee and the LPMI Fee, if
applicable.
               Mortgage Loan Schedule: With respect to each Mortgage Loan
Package, the schedule of Mortgage Loans included therein and made a part of the
related Purchase Confirmation, which schedule shall include, the following
information with respect to each Mortgage Loan: (1) Countrywide’s Mortgage Loan
identifying number; (2) the Mortgagor’s name; (3) the street address of the
Mortgaged Property including the city, state and zip code; (4) a code indicating
whether the Mortgaged Property is owner-occupied; (5) the type of residential
units constituting the Mortgaged Property (i.e., detached single family,
two-to-four-family, condominium units, etc.); (6) the original months to
maturity or the remaining months to maturity from the Cut-off Date, in any case
based on the original amortization schedule and, if different, the maturity
expressed in the same manner but based on the actual amortization schedule;
(7) the Appraised Value of the Mortgaged Property and the Loan-to-Value Ratio at
origination; (8) the Mortgage Interest Rate as of the Cut-off Date; (9) the date
on which the initial Monthly Payment was due on the Mortgage Loan; (10) the
stated maturity date; (11) the original principal amount of the Mortgage Loan;
(12) the principal balance of the Mortgage Loan as of the close of business on
the Cut-off Date, after deduction of payments of principal due on or before the
Cut-off Date whether or not collected; (13) with respect to any Adjustable Rate
Mortgage Loans, the Interest Adjustment Date; (14) with respect to any
Adjustable Rate Mortgage Loans, the Gross Margin; (15) a code indicating the
purpose of the loan (i.e., purchase, rate and term refinance, equity take-out
refinance); (16) with respect to any Adjustable Rate Mortgage Loans, the maximum
Mortgage Interest Rate under the terms of the Mortgage Note; (17) with respect
to any Adjustable Rate Mortgage Loans, the Periodic Rate Cap; (18) the Servicing
Fee Rate; (19) a code indicating the documentation style (i.e., full,
alternative, reduced or streamlined); (20) the Pool Insurance Certificate number
if applicable; (21) a code indicating whether the Mortgage Loan is secured by
the Mortgagor’s primary residence; and (22) the pay-to date. With respect to the
Mortgage Loans in the aggregate, the Mortgage Loan Schedule shall set forth the
following information, as of the Cut-off Date: (1) the number of Mortgage Loans;
(2) the current principal balance of the Mortgage Loans; (3) the weighted
average Mortgage Interest Rate of the Mortgage Loans; and (4) the weighted
average maturity of the Mortgage Loans.

4



--------------------------------------------------------------------------------



 



               Mortgage Note: The note or other evidence of the indebtedness of
a Mortgagor secured by a Mortgage.
               Mortgaged Property: The real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
               Mortgagee: The mortgagee or beneficiary named in the Mortgage and
the successors and assigns of such mortgagee or beneficiary.
               Mortgagor: The obligor on a Mortgage Note.
               Officer’s Certificate: A certificate signed by the Chairman or
Vice Chairman of the Board of Directors of Countrywide or a president, vice
president, treasurer, secretary, assistant treasurer, or assistant secretary of
Countrywide.
               Opinion of Counsel: A written opinion of counsel, who may be an
employee of the party on behalf of whom the opinion is being given, reasonably
acceptable to Purchaser.
               Other Insurance Proceeds: Proceeds of any title policy, hazard
policy, pool policy or other insurance policy covering a Mortgage Loan, other
than the PMI Policy, if any, to the extent such proceeds are not to be applied
to the restoration of the related Mortgaged Property or released to the
Mortgagor in accordance with the procedures that Countrywide would follow in
servicing mortgage loans held for its own account.
               Payment Adjustment Date: As to each Mortgage Loan, the date on
which an adjustment to the Monthly Payment on a Mortgage Note becomes effective.
               Periodic Rate Cap: With respect to each Adjustable Rate Mortgage
Loan, the provision of each Mortgage Note which provides for an absolute maximum
amount by which the Mortgage Interest Rate therein may increase or decrease on
an Adjustment Date above the Mortgage Interest Rate previously in effect, equal
to the rate set forth on the Mortgage Loan Schedule per adjustment.
               Person: Any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
               Prepayment Interest Shortfall Amount: With respect to any
Mortgage Loan that was subject to a Principal Prepayment in full or in part
during any Due Period, which Principal Prepayment was applied to such Mortgage
Loan prior to such Mortgage Loan’s Due Date in such Due Period, the amount of
interest (at the Mortgage Loan Remittance Rate) that would have accrued on the
amount of such Principal Prepayment during the period commencing on the date as
of which such Principal Prepayment was applied to such Mortgage Loan and ending
on the day immediately preceding such Due Date, inclusive.
               PMI Policy: A policy of private mortgage guaranty insurance
relating to a Mortgage Loan and issued by a Qualified Insurer.
               PMI Proceeds: Proceeds of any PMI Policy.
               Preliminary Mortgage Loan Package: The mortgage loans identified
or described in a Trade Confirmation, which, subject to Purchaser’s due
diligence as contemplated in Section 2.01, are intended to be sold under this
Agreement as a Mortgage Loan Package.
               Preliminary Mortgage Loans: The mortgage loans constituting a
Preliminary Mortgage Loan Package.
               Principal Prepayment: Any payment or other recovery of principal
on a Mortgage Loan which is received in advance of its scheduled Due Date,
excluding any prepayment penalty or premium thereon (unless the Purchase
Confirmation provides otherwise), which is not accompanied by an amount

5



--------------------------------------------------------------------------------



 



of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment.
               Principal Prepayment Period: As to any Remittance Date, the
calendar month preceding the month of distribution.
               Purchase Proceeds: The amount paid on the related Closing Date by
Purchaser to Countrywide in exchange for the Mortgage Loan Package purchased on
such Closing Date as set forth in the applicable Trade Confirmation and Purchase
Confirmation.
               Purchase Confirmation: The letter agreement, substantially in the
form of Exhibit B hereto, executed by Countrywide and Purchaser in connection
with the purchase and sale of each Mortgage Loan Package, which sets forth the
terms relating thereto including a description of the related Mortgage Loans
(including the Mortgage Loan Schedule), the purchase price for such Mortgage
Loans, the Closing Date and the Servicing Fee Rate.
               Purchaser: The Person identified as the “Purchaser” in the
preamble to this Agreement or its successor in interest or any successor or
assign to Purchaser under this Agreement as herein provided. Any reference to
“Purchaser” as used herein shall be deemed to include any designee of Purchaser.
               Qualified Insurer: An insurance company duly qualified as such
under the laws of the states in which the Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, which insurer is approved in such
capacity by an Agency and whose claims paying ability is rated in the two
highest rating categories by any Rating Agency with respect to primary mortgage
insurance and in the two highest rating categories by Best’s with respect to
hazard and flood insurance.
               Qualified Substitute Mortgage Loan: A mortgage loan that must, on
the date of such substitution, (i) have an unpaid principal balance, after
deduction of all scheduled payments due in the month of substitution (or if more
than one (1) mortgage loan is being substituted, an aggregate principal
balance), not in excess of the unpaid principal balance of the repurchased
Mortgage Loan (the amount of any shortfall will be deposited in the Custodial
Account by Countrywide in the month of substitution); (ii) have a Mortgage
Interest Rate not less than, and not more than 1% greater than, the Mortgage
Interest Rate of the repurchased Mortgage Loan; (iii) have a remaining term to
maturity not greater than, and not more than one year less than, the maturity
date of the repurchased Mortgage Loan; (iv) comply with each representation and
warranty (respecting individual Mortgage Loans) set forth in Section 3.02
hereof; (v) shall be the same type of Mortgage Loan (i.e., a Convertible
Mortgage Loan or a Fixed Rate Mortgage Loan).
               Rating Agency: Duff & Phelps, Fitch, Moody’s or Standard &
Poor’s, or their respective successors.
               Remittance Date: The eighteenth (18th) day of any month,
beginning with the month next following the month in which the related Cut-off
Date occurs, or if such eighteenth (18th) day is not a Business Day, the first
Business Day immediately following.
               REO Account: The account created and maintained pursuant to
Section 4.13, which account shall be an Eligible Account.
               REO Disposition: The final sale by Countrywide of any REO
Property or the transfer of the management of such REO Property to Purchaser as
set forth in Section 4.13.
               REO Property: A Mortgaged Property acquired by Countrywide on
behalf of Purchaser as described in Section 4.13.
               Repurchase Price: If a Mortgage Loan is required to be
repurchased as a result of a breach of a warranty or representation and such
repurchase occurs within eighteen (18) months of the related Closing Date, with
respect to such Mortgage Loan, a price equal to the sum of (a) the product of
(i) the Stated Principal Balance of the Mortgage Loan at the time of repurchase,
and (ii) the purchase price percentage (as indicated in the related Transaction
Documents) plus (b) interest on such Stated Principal

6



--------------------------------------------------------------------------------



 



Balance at the Mortgage Loan Remittance Rate from the last date through which
interest has been paid and distributed to Purchaser to the date of repurchase,
less amounts received or advanced in respect of such repurchased Mortgage Loan
which are being held in the Custodial Account for distribution in the month of
repurchase. If a Mortgage Loan is required to be repurchased as a result of a
breach of a warranty or representation and such repurchase occurs more than
eighteen (18) months after the related Closing Date or if a Mortgage Loan must
be repurchased at any time for any reason other than a breach of a warranty or
representation, with respect to such Mortgage Loan, a price equal to (i) the
Stated Principal Balance of the Mortgage Loan plus (ii) interest on such Stated
Principal Balance at the Mortgage Loan Remittance Rate from the last date
through which interest has been paid and distributed to Purchaser to the date of
repurchase, less amounts received or advanced in respect of such repurchased
Mortgage Loan which are being held in the Custodial Account for distribution in
the month of repurchase.
               Segment(s): The subset(s) of Preliminary Mortgage Loans in a
Preliminary Mortgage Loan Package identified in the related Trade Confirmation
or Mortgage Loans in the Mortgage Loan Package identified in the related
Purchase Confirmation, that has unique characteristics and thus may be referred
to separate and apart from other Preliminary Mortgage Loans or Mortgage Loans,
respectively. References to a Segment(s) shall typically be accompanied by an
additional identifier, i.e., Segment A, which shall also be identified in the
related Trade Confirmation or Purchase Confirmation, as applicable.
               Servicing Advances: All customary, reasonable and necessary “out
of pocket” costs and expenses incurred in the performance by Countrywide of its
servicing obligations, including the cost of (i) the preservation, restoration
and protection of the Mortgaged Property, (ii) any enforcement or judicial
proceedings, including foreclosures, (iii) the management and liquidation of the
REO Property, and (iv) compliance with the obligations under this Agreement
including Section 4.09.
               Servicing Fee: With respect to each Mortgage Loan, the amount of
the annual fee Purchaser shall pay to Countrywide, which shall, for a period of
one full month, be equal to one-twelfth of the product of (i) the Servicing Fee
Rate and (ii) the Stated Principal Balance of such Mortgage Loan. Such fee shall
be payable monthly, computed on the basis of the same principal amount and
period respecting which any related interest payment on a Mortgage Loan is
computed. The obligation of Purchaser to pay the Servicing Fee is limited to,
and the Servicing Fee is payable solely from, the interest portion of such
Monthly Payment collected by Countrywide, or as otherwise provided herein.
Subject to the foregoing, and with respect to each Mortgage Loan, Countrywide
shall be entitled to receive its Servicing Fee through the disposition of any
related REO Property and the Servicing Fee payable with respect to any REO
Property shall be based on the Stated Principal Balance of the related Mortgage
Loan at the time of foreclosure.
               Servicing Fee Rate: With respect to any Mortgage Loan, the rate
per annum set forth in the applicable Trade Confirmation and/or the Purchase
Confirmation.
               Stated Principal Balance: With respect to each Mortgage Loan as
of any date of determination: (i) the unpaid principal balance of the Mortgage
Loan at the Cut-off Date after giving effect to payments of principal due on or
before such date, whether or not received, minus (ii) all amounts previously
distributed to Purchaser with respect to the related Mortgage Loan representing
payments or recoveries of principal or advances in lieu thereof.
               Trade Confirmation: A letter agreement executed by Countrywide
and Purchaser prior to the applicable Closing Date confirming the terms of a
prospective purchase and sale of a Mortgage Loan Package.
               Transaction Documents: The Trade Confirmation, the Purchase
Confirmation and this Agreement.
               Updated LTV: With respect to any Mortgage Loan, the outstanding
principal balance of such Mortgage Loan as of the date of determination divided
by the value of the related Mortgaged Property as determined by a recent
appraisal of the Mortgaged Property.

7



--------------------------------------------------------------------------------



 



ARTICLE II
PRE-CLOSING AND CLOSING PROCEDURES
               Section 2.01 Due Diligence by Purchaser.
                    (a) Review of Credit File. Prior to the Closing Date,
Countrywide shall make available to Purchaser the Credit File for each
Preliminary Mortgage Loan in the related Preliminary Mortgage Loan Package.
Purchaser shall have the right to review the Credit File for each such
Preliminary Mortgage Loan, at Countrywide’s offices or such other location
agreed upon by Purchaser and Countrywide, for the purpose of determining whether
each Preliminary Mortgage Loan conforms in all material respects to the
applicable terms contained in the Transaction Documents, which determination
shall be made in Purchaser’s reasonable and good faith discretion. In the event
that Purchaser rejects any Preliminary Mortgage Loan based on such review,
Countrywide shall have the right, in its sole discretion, to substitute
replacement Preliminary Mortgage Loans satisfying the requirements set forth
above, and Purchaser shall have the right to review any such replacement
Preliminary Mortgage Loan(s) in the manner contemplated above. Purchaser shall
use its reasonable best efforts to conduct its due diligence, and to convey the
results thereof to Countrywide, within the time and in the manner necessary to
permit Countrywide to rebut or cure any Preliminary Mortgage Loan or to
substitute replacement Preliminary Mortgage Loans as permitted herein.
                    (b) Rejection of Preliminary Mortgage Loans. Without
limiting the generality of the foregoing, in the event that Purchaser rejects
Preliminary Mortgage Loans (i) comprising more than 10% of the related
Preliminary Mortgage Loan Package (as measured by unpaid principal balance), or
(ii) for reasons other than as permitted under the Agreement or the Trade
Confirmation, Countrywide may, in its sole discretion, rescind its offer to sell
any of the Preliminary Mortgage Loans relating thereto to Purchaser and
Countrywide shall have no liability therefor.
               Section 2.02 Identification of Mortgage Loan Package. At least
three (3) Business Days prior to the Closing Date, Purchaser shall identify
those Preliminary Mortgage Loans that Purchaser intends to be included in the
Mortgage Loan Package.
               Section 2.03 Post-Closing Due Diligence. In the event that
Purchaser fails to complete its due diligence, as contemplated in Section 2.01,
with respect to any Preliminary Mortgage Loan, Purchaser may nonetheless elect
to purchase such Mortgage Loan, and if Purchaser provides notice to Countrywide
of such Mortgage Loan and such Mortgage Loan is identified as such in the
Purchase Confirmation (as used therein, the “Pending Mortgage Loans”), Purchaser
shall have the right to review the related Credit File for such Mortgage Loan
within ten (10) Business Days after the Closing Date and, based on such review
and within such ten (10) day period, request that Countrywide repurchase any
Pending Mortgage Loan that Purchaser reasonably and in good faith contends does
not conform in all material respects to the applicable terms of the Transaction
Documents. Countrywide shall have ten (10) Business Days from the date of its
receipt of such request to either (a) repurchase such Mortgage Loan at the
purchase price for such Mortgage Loan (as calculated under the related
Transaction Documents, as applicable) plus accrued and unpaid interest, or
(b) provide evidence reasonably satisfactory to Purchaser that such Mortgage
Loan does in fact conform to the terms of the Transaction Documents, as
applicable. In the event that Countrywide must repurchase any Mortgage Loan in
accordance with this Section 2.03, Countrywide may, at its option, substitute
replacement Mortgage Loans conforming in all material respects to the applicable
terms contained in the related Transaction Documents. The rights and remedies
set forth in this Section 2.03 are in addition to those set forth in
Section 3.03.
               Section 2.04 Credit Document Deficiencies Identified During Due
Diligence. If, with respect to a Mortgage Loan Package, the related Purchase
Confirmation identifies any Mortgage Loan for which the related Credit File is
missing material documentation (as used therein, the “Missing Credit
Documents”), Countrywide agrees to procure each such Missing Credit Document
within sixty (60) days following the related Closing Date. In the event that,
notwithstanding its reasonable best efforts, Countrywide shall fail to deliver
any Missing Credit Document to Purchaser within the time specified above,
Countrywide shall indemnify Purchaser against all losses arising directly from
the failure of Countrywide to obtain any such Missing Credit Document.

8



--------------------------------------------------------------------------------



 



               Section 2.05 Delivery of Collateral Files.
                    (a) Custodial Agreement. Countrywide shall, on or before
three (3) Business Days prior to the related Closing Date, deliver and release
to the Custodian the Collateral File for each Mortgage Loan in the Mortgage Loan
Package. Purchaser shall pay all fees and expenses of the Custodian; provided,
however, that Purchaser shall not be responsible for any transfer or exit fees
payable to Countrywide’s custodian.
                    (b) Missing Collateral Documents. In the event that any of
the original Collateral Documents set forth in clauses (3) through (7) of
Exhibit A hereto have not been delivered to the Custodian (each, a “Missing
Collateral Document”), then Countrywide shall have (i) with respect to any
Missing Collateral Document sent for recording, twelve (12) months from the
related Closing Date, or (ii) with respect to all other Missing Collateral
Documents, ninety (90) days from the Closing Date, to deliver to Purchaser such
Missing Collateral Documents. Notwithstanding the foregoing, Countrywide shall
not be deemed to be in breach of this Agreement if its failure to deliver to
Purchaser any Missing Collateral Document within the time specified above is due
solely to (i) the failure of the applicable recorder’s office to return a
Missing Collateral Document that was sent for recording or (ii) the failure of
the title insurer to issue and deliver the original mortgagee title policy,
except where such refusal to issue the policy is based on a claim that the title
insurer is under no obligation to issue such policy; provided, however, that if
Countrywide fails to deliver any Missing Collateral Document for the foregoing
reasons, upon Purchaser’s written request, Countrywide shall deliver to
Purchaser a recording receipt of such recording office or if such recording
receipt is not available, an Officer’s Certificate confirming that such document
has been accepted for recording.
                    (c) Other Documents. Countrywide shall forward to the
Custodian in a timely manner any original documents evidencing an assumption,
modification, consolidation or extension of any Mortgage Loan entered into in
accordance with this Agreement upon execution thereof; provided, however, that
Countrywide shall provide the Custodian with a certified true copy of any such
document submitted for recordation, and shall provide the original of such
document submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original promptly following it receipt of same.
               Section 2.06 Purchase Confirmation. Upon confirmation with
Purchaser of a Mortgage Loan Package, Countrywide shall prepare and deliver to
Purchaser for execution the related Purchase Confirmation, executed by an
authorized signatory of Countrywide.
               Section 2.07 Closing. The Closing of each Mortgage Loan Package
shall take place on the related Closing Date. The Closing shall be either by
telephone, confirmed by letter or wire as the parties shall agree, or conducted
in person, at such place as the parties shall agree. The Closing for the
Mortgage Loans to be purchased on each Closing Date shall be subject to the
satisfaction of each of the following conditions:
                    (a) All of the representations and warranties of Countrywide
under this Agreement shall be true and correct in all material respects as of
the Closing Date and no event shall have occurred that, with notice or the
passage of time, would constitute a default under this Agreement;
                    (b) All of the representations and warranties of Purchaser
under this Agreement shall be true and correct in all material respects as of
the Closing Date and no event shall have occurred that, with notice or the
passage of time, would constitute a default under this Agreement;
                    (c) Purchaser or its attorneys shall have received in escrow
all Closing Documents as specified in Section 2.08 of this Agreement;
                    (d) At least three (3) Business Days prior to the related
Closing Date, Countrywide shall deliver to Purchaser a magnetic diskette, or
transmit by modem, a listing on a loan-level basis of the information necessary
to compute the Purchase Price of the Mortgage Loans delivered on the related
Closing Date (including accrued interest) and prepare a Mortgage Loan Schedule;

9



--------------------------------------------------------------------------------



 



                    (e) Countrywide shall have delivered and released to the
Custodian all documents required to be delivered pursuant to Section 2.05 of
this Agreement, subject to the exceptions set forth therein; and
                    (f) Both parties shall have executed the related Purchase
Confirmation.
               Section 2.08 Closing Documents. The Closing Documents for the
Mortgage Loans to be purchased on each Closing Date shall consist of fully
executed originals of the following documents:
                    (a) The Purchase Confirmation; and
                    (b) The related Mortgage Loan Schedule
               Section 2.09 Payment of the Purchase Proceeds. Subject to the
conditions set forth in Section 2.07, and in consideration for the Mortgage Loan
Package to be purchased by Purchaser on the related Closing Date, Purchaser
shall pay to Countrywide on such Closing Date the Purchase Proceeds by wire
transfer of immediately available funds to the account designated by Countrywide
on or before the Funding Deadline.
               Section 2.10 Entitlement to Payments on the Mortgage Loans. With
respect to any Mortgage Loan purchased hereunder, Purchaser shall be entitled to
(a) all scheduled principal due after the related Cut-off Date; (b) all other
recoveries of principal collected after the related Cut-off Date, except for
(i) recoveries of principal collected after the Cut-off Date and prior to the
Closing Date that are reflected in the Mortgage Loan Schedule, and (ii) all
scheduled payments of principal due on or before the related Cut-off Date; and
(c) all payments of interest on such Mortgage Loan net of interest at the
Servicing Fee Rate and the LPMI Fee, if applicable (minus that portion of any
such payment that is allocable to the period prior to the related Cut-off Date).
               Section 2.11 Payment of Costs and Expenses. Purchaser and
Countrywide shall each bear its own costs and expenses in connection with the
purchase and sale of the Mortgage Loans including any commissions due its sales
personnel, brokers, the legal fees and expenses of its attorneys and any due
diligence expenses. Without limiting the generality of the foregoing, any costs
and expenses incurred in connection with recording the Assignment of Mortgage or
any subsequent assignment thereof shall be paid for by Purchaser.
ARTICLE III
REPRESENTATIONS AND WARRANTIES;
REMEDIES FOR BREACH
               Section 3.01 Representations and Warranties Respecting
Countrywide. Countrywide represents, warrants and covenants to Purchaser that,
as of each Closing Date:
                    (a) Organization and Standing. Countrywide is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and is qualified and licensed to transact
business in and is in good standing under the laws of each state where each
Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Mortgage Loan and the servicing of the Mortgage Loan in
accordance with the terms of this Agreement;
                    (b) Due Authority. Countrywide has the full power and
authority to (i) perform and enter into and consummate all transactions
contemplated by this Agreement and (ii) to sell each Mortgage Loan;
                    (c) No Conflict. Neither the acquisition or origination of
the Mortgage Loans by Countrywide, the sale of the Mortgage Loans to Purchaser,
the consummation of the transactions contemplated hereby, nor the fulfillment of
or compliance with the terms and conditions of this Agreement, will conflict
with or result in a breach of any of the terms, conditions or provisions of
Countrywide’s certificate of incorporation or by-laws or result in a material
breach of any legal restriction or any material

10



--------------------------------------------------------------------------------



 



agreement or instrument to which Countrywide is now a party or by which it is
bound, or constitute a material default or result in an acceleration under any
of the foregoing, or result in the violation of any material law, rule,
regulation, order, judgment or decree to which Countrywide or its property is
subject;
                    (d) Approved Seller. Countrywide is an approved
seller/servicer for each Agency in good standing and is a mortgagee approved by
the Secretary of HUD. No event has occurred, including a change in insurance
coverage, which would make Countrywide unable to comply with FNMA, FHLMC or HUD
eligibility requirements;
                    (e) No Pending Litigation. There is no action, suit,
proceeding, investigation or litigation pending or, to Countrywide’s knowledge,
threatened, which either in any one instance or in the aggregate, if determined
adversely to Countrywide would materially and adversely affect the sale of the
Mortgage Loans to Purchaser, the ability of Countrywide to service the Mortgage
Loans hereunder in accordance with the terms hereof, or Countrywide’s ability to
perform its obligations under this Agreement;
                    (f) No Consent Required. No consent, approval, authorization
or order of any court or governmental agency or body is required for the
execution, delivery and performance by Countrywide, of or compliance by
Countrywide with, this Agreement or the consummation of the transactions
contemplated by this Agreement, or if required, such consent, approval,
authorization or order has been obtained prior to the related Closing Date; and
                    (g) Ability to Perform. Countrywide does not believe, nor
does it have any reason or cause to believe, that it cannot perform each and
every covenant contained in this Agreement.
               Section 3.02 Representations and Warranties Regarding Individual
Mortgage Loans. With respect to each Mortgage Loan (unless otherwise specified
below), Countrywide represents and warrants to Purchaser as of the related
Closing Date that:
                    (a) Mortgage Loan Schedule. The information contained in the
Mortgage Loan Schedule is complete, true and correct in all material respects;
                    (b) No Delinquencies or Advances. All payments required to
be made prior to the related Cut-off Date for such Mortgage Loan under the terms
of the Mortgage Note have been made; Countrywide has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage, directly or
indirectly, for the payment of any amount required by the Mortgage Loan; and
there has been no delinquency of thirty (30) days or more in any payment by the
Mortgagor thereunder during the last twelve (12) months;
                    (c) Taxes, Assessments, Insurance Premiums and Other
Charges. Countrywide has no knowledge of any delinquent taxes, ground rents,
water charges, sewer rents, assessments, insurance premiums, leasehold payments,
including assessments payable in future installments or other outstanding
charges affecting the related Mortgaged Property;
                    (d) No Modifications. The terms of the Mortgage Note and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments that have been or will be recorded, if necessary
to protect the interests of Purchaser, and that have been or will be delivered
to Purchaser, all in accordance with this Agreement. The substance of any such
waiver, alteration or modification has been approved by the primary mortgage
guaranty insurer, if any, and by the title insurer, to the extent required by
the related policy and its terms are reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the primary mortgage insurer, if any, and the
title insurer, to the extent required by the policy, and which assumption
agreement is part of the Collateral File and the terms of which are reflected in
the Mortgage Loan Schedule if executed prior to the Closing Date;
                    (e) No Defenses. The Mortgage Note and the Mortgage are not
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or

11



--------------------------------------------------------------------------------



 



defense, including the defense of usury, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto;
                    (f) Hazard and Flood Insurance. All buildings upon the
Mortgaged Property are insured by an insurer acceptable to an Agency against
loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where the Mortgaged Property is located, and such insurer
is licensed to do business in the state where the Mortgaged Property is located.
All such insurance policies contain a standard mortgagee clause naming
Countrywide, its successors and assigns as mortgagee, and all premiums thereon
have been paid. If, upon the origination of the Mortgage Loan, the Mortgaged
Property was, or was subsequently deemed to be, in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available), a flood
insurance policy that meets the requirements of the current guidelines of the
Federal Insurance Administration (or any successor thereto) and conforms to the
requirements of an Agency is in effect. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s expense and, upon
the failure of the Mortgagor to do so, the holder of the Mortgage is authorized
to maintain such insurance at the Mortgagor’s expense and to seek reimbursement
therefor from the Mortgagor;
                    (g) Compliance with Applicable Law. Each Mortgage Loan at
the time of origination complied in all material respects with applicable state
and federal laws including truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity and disclosure laws
applicable to the Mortgage Loan;
                    (h) No Release of Mortgage. The Mortgage has not been
satisfied, canceled, subordinated, or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission;
                    (i) Enforceability of Mortgage Documents. The Mortgage Note
and the related Mortgage are genuine and each is the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or similar laws;
                    (j) Validity of Mortgage. The Mortgage is a valid, existing
and enforceable first lien on the Mortgaged Property, including all improvements
on the Mortgaged Property, subject only to (i) the lien of current real property
taxes and assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording that are acceptable to mortgage lending institutions
generally and specifically referred to in lender’s title insurance policy
delivered to the originator of the Mortgage Loan and that do not adversely
affect the Appraised Value (as evidenced by an appraisal referred to in such
definition) of the Mortgaged Property; and (iii) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property;
                    (k) Binding Obligation. The Mortgage Note and the related
Mortgage are genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, or
reorganization;
                    (l) Legal Capacity. To the best of Countrywide’s knowledge
after reasonable inquiry and investigation, all parties to the Mortgage Note and
the Mortgage had legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage, and the Mortgage Note and the
Mortgage have been duly and properly executed by such parties;
                    (m) Disbursements of Proceeds. The proceeds of the Mortgage
Loan have been fully disbursed, and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and recording the Mortgage were paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;

12



--------------------------------------------------------------------------------



 



                    (n) Sole Owner. Countrywide is the sole owner and holder of
the Mortgage Loan. The Mortgage Loan is not assigned or pledged, and Countrywide
has good and marketable title thereto, and has full right to transfer and sell
the Mortgage Loan to Purchaser free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest not specifically set forth in the
related Mortgage Loan Schedule and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to the terms of this Agreement;
                    (o) Interested Parties. To the best of Countrywide’s
knowledge after reasonable inquiry and investigation, all parties that have had
any interest in the Mortgage, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (a) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgage Property is located,
and (b)(i) organized under the laws of such state,
                    (p) Title Insurance. Each Mortgage Loan secured by a first
priority Mortgage is covered by an ALTA lender’s title insurance policy
acceptable to an Agency, issued by a title insurer acceptable to an Agency and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained in Section 3.02(j)(i),
(ii) and (iii) above) Countrywide, its successors and assigns as to the first
priority lien of the Mortgage, as applicable. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein.
Countrywide is the sole insured of such lender’s title insurance policy, and
such lender’s title insurance policy is in full force and effect and will be in
full force and effect upon the consummation of the transactions contemplated by
this Agreement. No claims have been made under such lender’s title insurance
policy, and no prior holder of the related Mortgage, including Countrywide, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy;
                    (q) No Default. There is no default, breach, violation or
event of acceleration existing under the Mortgage or the Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and Countrywide has not waived any default, breach, violation or
event of acceleration;
                    (r) No Mechanics’ Liens. There are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under law could give rise to such lien) affecting the
related Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;
                    (s) Improvements. To the best of Countrywide’s knowledge
after reasonable inquiry and investigation, all improvements which were
considered in determining the Appraised Value of the related Mortgage Property
lay wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property;
                    (t) The Mortgage Loan was originated by Countrywide or by a
FNMA approved or FHLMC approved mortgage banker (which mortgage banker is a
mortgagee approved by HUD), or savings and loan association, a savings bank, a
commercial bank or similar banking institution that is supervised and examined
by a federal or state authority, or by another mortgagee approved by the
Secretary of HUD.
                    (u) Origination and Collection Practices. The origination
and collection practices used by Countrywide with respect to each Mortgage Note
and Mortgage have been in all respects legal, proper, prudent and customary in
the mortgage origination and servicing business. With respect to escrow deposits
and Escrow Payments, if any, all such payments are in the possession of, or
under the control of, Countrywide and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. No escrow deposits or Escrow Payments or other charges or payments due
Countrywide have been capitalized under any Mortgage or the related Mortgage
Note. With respect to Adjustable Rate Mortgage Loans, all Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state and local law has been properly paid and credited;
                    (v) No Condemnation or Damage. To the best of Countrywide’s
knowledge, the Mortgaged Property is free of material damage and waste by fire,
earthquake or earth movement,

13



--------------------------------------------------------------------------------



 



windstorm, flood, tornado, or other casualty and there is no proceeding pending
for the total or partial condemnation thereof;
                    (w) Customary and Enforceable Provisions. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby including
(a) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (b) otherwise by judicial foreclosure. There is no other exemption available
to the Mortgagor which would interfere with the right to sell the Mortgaged
Property at a trustee’s sale or the right to foreclose the Mortgage. The
Mortgagor has not notified Countrywide and Countrywide has no knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers and Sailors
Civil Relief Act of 1940;
                    (x) Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in Section 3.02(i) above;
                    (y) Appraisal. Unless the Mortgage Loan was underwritten
pursuant to one of Countrywide’s streamline documentation programs, the Credit
File contains an appraisal of the related Mortgaged Property signed prior to the
approval of the Mortgage Loan application by an appraiser who meets the minimum
requisite qualifications of an Agency for appraisers, duly appointed by the
originator, that had no interest, direct or indirect in the Mortgaged Property,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan; the appraisal is in a form acceptable to an Agency, with such
riders as are acceptable to such Agency;
                    (z) Trustee for Deed of Trust. In the event the Mortgage
constitutes a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage, and no fees or expenses are or will become payable by Purchaser
to the trustee under the deed of trust, except in connection with a trustee’s
sale after default by the Mortgagor;
                    (aa) Private Mortgage Insurance. Each Mortgage Loan with an
LTV at origination in excess of 80% is and will be subject to a PMI Policy,
which provides coverage in an amount at least equal to that which would be
required by FNMA. All provisions of such PMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. Any Mortgage subject to any such PMI Policy obligates
the Mortgagor thereunder to maintain such insurance and to pay all premiums and
charges in connection therewith or, in the case of a lender paid mortgage
insurance policy, the premiums and charges are included in the Mortgage Interest
Rate for the Mortgage Loan;
                    (bb) Lawfully Occupied. To the best of Countrywide’s
knowledge, the Mortgaged Property is lawfully occupied under applicable law. To
the best of Countrywide’s knowledge, all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same
including certificates of occupancy, have been made or obtained from the
appropriate authorities;
                    (cc) No Action Resulting in Exclusion of Coverage. No action
has been taken or failed to be taken, no event has occurred and no state of
facts exists or has existed on or prior to the Closing Date (whether or not
known to Countrywide on or prior to such date) which has resulted or will result
in an exclusion from, denial of, or defense to coverage under any private
mortgage insurance (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Countrywide, the related Mortgagor or any party involved in the application
for such coverage, including the appraisal, plans and specifications and other
exhibits or documents submitted therewith to the insurer under such insurance
policy, or for any other reason under such coverage, but not including the
failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay;

14



--------------------------------------------------------------------------------



 



                    (dd) Assignment of Mortgage. Except for the absence of
recording information, the Assignment of Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
                    (ee) Consolidation of Future Advances. Any future advances
made to the Mortgagor prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan; and
                    (ff) Form of Mortgage Note and Mortgage. The Mortgage Note
and Mortgage are on forms acceptable to an Agency;
                    (gg) Mortgaged Property. The Mortgaged Property is located
in the state indicated on the Mortgage Loan Schedule, and consists of a single
parcel of real property with a detached single family residence erected thereon,
or an individual residential condominium unit, or a 2-4 family dwelling or an
individual residential unit in a planned unit development as defined by FNMA,
none of which is a mobile home or a manufactured dwelling;
                    (hh) Relevant Circumstances. Countrywide has no knowledge of
any circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor of the Mortgagor’s credit standing that can reasonably
be expected to cause the Mortgage Loan to be an unacceptable investment, cause
the Mortgage Loan to become delinquent, or adversely affect the value of the
Mortgage Loan;
                    (ii) No Fraud. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of any Person, including without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan;
                    (jj) Buydown Provisions. No Mortgage Loan contains a
permanent “buydown” provision. No Adjustable Rate Mortgage Loan contains a
temporary “buydown” provision. With respect to any Fixed Rate Mortgage Loan
which contains a temporary “buydown” provision, the value of such buydown funds
does not exceed 6% of the Appraised Value of the Mortgaged Property securing
such Mortgage Loan. The Mortgage Loan is not a graduated payment mortgage loan
and the Mortgage Loan does not have a shared appreciation or other contingent
interest feature;
                    (kk) Soldiers’ and Sailors’ Relief Act. The Mortgagor has
not notified Countrywide and Countrywide has no knowledge of any relief
requested or allowed to the Mortgagor under the Soldiers’ and Sailors’ Civil
Relief Act of 1940;
                    (ll) Disclosure Statements. With respect to an Adjustable
Rate Mortgage Loan, the Mortgagor has executed one or more statements to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of an Adjustable Rate Mortgage Loan.
Countrywide shall maintain all such statements in the Credit File;
                    (mm) Construction or Rehabilitation of Mortgaged Property.
No Mortgage Loan was made in connection with the construction or rehabilitation
of a Mortgaged Property;
                    (nn) Due on Sale. The Mortgage contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Mortgage Loan in the event that the Mortgaged Property is sold or
transferred without the prior written consent of the mortgagee thereunder;
                    (oo) Condominiums and Planned Unit Developments. With
respect to each Mortgage Loan eligible for sale to FNMA or FHLMC, if the
Mortgaged Property is a condominium unit or a planned unit development (other
than a de minimis planned unit development) such condominium or planned unit
development project meets the eligibility requirements for FNMA or FHLMC; and
                    (pp) Leasehold Estates. Each Mortgage Loan that is secured
by a leasehold interest conforms to the FNMA requirements for mortgage loans
secured by leasehold estates.

15



--------------------------------------------------------------------------------



 



               Section 3.03 Remedies for Breach of Representations and
Warranties.
                    (a) Notice of Breach. The representations and warranties set
forth in Sections 3.01 and 3.02 of this Agreement and in the related Purchase
Confirmation shall survive the sale of the Mortgage Loans to Purchaser and shall
inure to the benefit of Purchaser, notwithstanding any restrictive or qualified
endorsement on any Mortgage Note or Assignment of Mortgage or the examination or
failure to examine any Collateral Documents or Credit File. With respect to the
representations and warranties contained in Section 3.02 that are made to the
best of Countrywide’s knowledge after reasonable inquiry and investigation, if
it is discovered by either Countrywide or Purchaser that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan, Purchaser shall be
entitled to all the remedies to which it would be entitled for a breach of
representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding Countrywide’s lack of knowledge
with respect to the inaccuracy at the time the representation or warranty was
made. Upon discovery by either Countrywide or Purchaser of a breach of any of
the foregoing representations and warranties that materially and adversely
affects the value of one or more of the related Mortgage Loans, the party
discovering such breach shall give prompt written notice to the other.
     (b) Cure. Within sixty (60) days from the earlier of either discovery by or
notice to Countrywide of a breach of a representation or warranty that
materially and adversely affects the value of a Mortgage Loan or the Mortgage
Loans, Countrywide shall use its best efforts to cure such breach in all
material respects, and, if such breach cannot be cured, Countrywide shall, at
Purchaser’s option, repurchase such Mortgage Loan at the Repurchase Price. In
the event that a breach shall involve any representation or warranty set forth
in Section 3.01 and such breach cannot be cured within sixty (60) days of the
earlier of either discovery by or notice to Countrywide of such breach, all of
the Mortgage Loans shall, at Purchaser’s option, be repurchased by Countrywide
at the Repurchase Price.
     (c) Repurchase. If the breach shall involve a representation or warranty
set forth in Section 3.02, Countrywide may, rather than repurchase the Mortgage
Loan as provided above, remove such Mortgage Loan and substitute in its place a
Qualified Substitute Mortgage Loan or Loans. If Countrywide has no Qualified
Substitute Mortgage Loan, it shall repurchase the deficient Mortgage Loan. Any
repurchase of a Mortgage Loan(s) pursuant to the provisions of this Section 3.03
shall be accomplished by deposit in the Custodial Account of the amount of the
Repurchase Price for distribution to Purchaser on the next scheduled Remittance
Date, after deducting therefrom any amount received in respect of such
repurchased Mortgage Loan or Loans and being held in the Custodial Account for
future distribution. At the time of repurchase or substitution, Purchaser and
Countrywide shall arrange for the reassignment of such Mortgage Loan and release
of the related Collateral File to Countrywide and the delivery to Countrywide of
any documents held by Purchaser or its designee relating to such Mortgage Loan.
In the event Countrywide determines to substitute a Qualified Substitute
Mortgage Loan for a repurchased Mortgage Loan, Countrywide shall, simultaneously
with such reassignment, give written notice to Purchaser that substitution has
taken place and identify the Qualified Substitute Mortgage Loan(s). In
connection with any such substitution, Countrywide shall be deemed to have made
as to such Qualified Substitute Mortgage Loan(s) the representations and
warranties except that all such representations and warranties set forth in this
Agreement shall be deemed made as of the date of such substitution. Countrywide
shall effect such substitution by delivering to Purchaser the Collateral
Documents for such Qualified Substitute Mortgage Loan(s). Countrywide shall
deposit in the Custodial Account the Monthly Payment less the Servicing Fee due
on such Qualified Substitute Mortgage Loan(s) in the month following the date of
such substitution. Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution shall be retained by Countrywide.
For the month of substitution, distributions to Purchaser shall include the
Monthly Payment due on any repurchased Mortgage Loan in the month of
substitution, and Countrywide shall thereafter be entitled to retain all amounts
subsequently received by Countrywide in respect of such repurchased Mortgage
Loan.
               For any month in which Countrywide substitutes a Qualified
Substitute Mortgage Loan for a repurchased Mortgage Loan, Countrywide shall
determine the amount (if any) by which the aggregate principal balance of all
Qualified Substitute Mortgage Loans as of the date of substitution is less than
the aggregate Stated Principal Balance of all repurchased Mortgage Loans (after
application of scheduled principal payments due in the month of substitution).
The amount of such shortfall shall be distributed by

16



--------------------------------------------------------------------------------



 



Countrywide in the month of substitution pursuant to Section 5.01. Accordingly,
on the date of such substitution, Countrywide shall deposit from its own funds
into the Custodial Account an amount equal to the amount of such shortfall.
                    (d) Indemnification. In addition to its repurchase and
substitution obligations, Countrywide shall indemnify Purchaser and hold it
harmless against any losses, damages, penalties, fines, forfeitures, reasonable
and necessary legal fees and related costs, judgments, and other costs and
expenses resulting from any claim, demand, defense or assertion based on or
grounded upon, or resulting from, a breach of Countrywide’s representations and
warranties contained in Sections 3.01 and 3.02 that materially and adversely
affects the value of one or more of the Mortgage Loans. The obligations of
Countrywide set forth in this Section 3.03 to cure, substitute for or repurchase
a defective Mortgage Loan and to indemnify Purchaser as provided in this Section
3.03 constitute the sole remedies of Purchaser with respect to a breach of the
foregoing representations and warranties.
                    (e) Accrual of Cause of Action. Any cause of action against
Countrywide relating to or arising out of the breach of any representations and
warranties made in Sections 3.01 or 3.02 shall accrue as to any Mortgage Loan
upon (i) discovery of such breach by Purchaser or notice thereof by Countrywide
to Purchaser, (ii) failure by Countrywide to cure such breach or repurchase such
Mortgage Loan as specified above, and (iii) demand upon Countrywide by Purchaser
for compliance with the relevant provisions of this Agreement.
               Section 3.04 Repurchase of Convertible Mortgage Loans. In the
event a Mortgagor exercises the option to convert a Convertible Mortgage Loan to
a Fixed Rate Mortgage Loan in accordance with the terms of the related Mortgage
Note, Countrywide shall repurchase such Convertible Mortgage Loan within thirty
(30) days of such conversion taking effect at a price equal to 100% of the
unpaid principal balance of such Convertible Mortgage Loan at the time of such
conversion plus accrued interest thereon through the last day of the month of
repurchase at the Mortgage Loan Remittance Rate; provided, however, no interest
shall be due and payable if a Convertible Mortgage Loan is repurchased on the
first day of a month. Any repurchase of a Convertible Mortgage Loan(s) pursuant
to the foregoing provisions of this Section 3.04 shall be accomplished by
deposit in the Custodial Account of the amount of said repurchase price for
distribution to Purchaser on the next scheduled Remittance Date.
               Section 3.05 Representations and Warranties Respecting Purchaser.
Purchaser represents, warrants and covenants to Countrywide that, as of each
Closing Date:
                    (a) Organization and Standing. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and is qualified to transact business in and is in good
standing under the laws of each state in which the nature of the business
transacted by it or the character of the properties owned or leased by it
requires such qualification;
                    (b) Due Authority. Purchaser has the full power and
authority to perform, and to enter into and consummate, all transactions
contemplated by this Agreement; Purchaser has the full power and authority to
purchase and hold each Mortgage Loan;
                    (c) No Conflict. Neither the acquisition of the Mortgage
Loans by Purchaser pursuant to this Agreement, the consummation of the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement, will conflict with or result in a breach
of any of the terms, conditions or provisions of Purchaser’s charter or by-laws
or result in a material breach of any legal restriction or any material
agreement or instrument to which the Purchaser is now a party or by which it is
bound, or constitute a material default or result in an acceleration under any
of the foregoing, or result in the violation of any material law, rule,
regulation, order, judgment or decree to which Purchaser or its property is
subject;
                    (d) No Pending Litigation. There is no action, suit,
proceeding, investigation or litigation pending or, to the Purchaser’s
knowledge, threatened, which either in any one instance or in the aggregate, if
determined adversely to Purchaser would adversely affect the purchase of the
Mortgage Loans by Purchaser hereunder, or Purchaser’s ability to perform its
obligations under this Agreement; and

17



--------------------------------------------------------------------------------



 



                    (e) No Consent Required. No consent, approval, authorization
or order of any court or governmental agency or body is required for the
execution, delivery and performance by Purchaser of or compliance by Purchaser
with this Agreement or the consummation of the transactions contemplated by this
Agreement (including, but not limited to, any approval from HUD), or if
required, such consent, approval, authorization or order has been obtained prior
to the related Closing Date.
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
               Section 4.01 Countrywide to Act as Servicer. Countrywide, as
independent contract servicer, shall service and administer Mortgage Loans sold
pursuant to this Agreement in accordance with the terms of this Agreement and
shall have full power and authority, acting alone, to do or cause to be done any
and all things, in connection with such servicing and administration, that
Countrywide may deem necessary or desirable and consistent with the terms of
this Agreement. In servicing and administering the Mortgage Loans, Countrywide
shall employ procedures in accordance with the customary and usual standards of
practice of prudent mortgage servicers.
               In accordance with the terms of this Agreement, Countrywide may
waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in Countrywide’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to Purchaser; provided, however, that Countrywide shall not
permit any modification with respect to any Mortgage Loan that would decrease
the Mortgage Interest Rate (other than by adjustments required by the terms of
the Mortgage Note), result in the denial of coverage under a PMI Policy, defer
or forgive the payment of any principal or interest payments, reduce the
outstanding principal amount (except for actual payments of principal), make
future advances or extend the final maturity date on such Mortgage Loan without
Purchaser’s consent. Countrywide may permit forbearance or allow for suspension
of Monthly Payments for up to one hundred and eighty (180) days if the Mortgagor
is in default or Countrywide determines in its reasonable discretion, that
default is imminent and if Countrywide determines that granting such forbearance
or suspension is in the best interest of Purchaser. If any modification,
forbearance or suspension permitted hereunder allows the deferral of interest or
principal payments on any Mortgage Loan, Countrywide shall include in each
remittance for any month in which any such principal or interest payment has
been deferred (without giving effect to such modification, forbearance or
suspension) an amount equal to such month’s principal and one (1) month’s
interest at the Mortgage Loan Remittance Rate on the then unpaid principal
balance of the Mortgage Loan and shall be entitled to reimbursement for such
advances only to the same extent as for Monthly Advances made pursuant to
Section 5.03. Without limiting the generality of the foregoing, Countrywide
shall continue, and is hereby authorized and empowered to execute and deliver on
behalf of itself and Purchaser, all instruments of satisfaction or cancellation,
or of partial or full release, discharge and all other comparable instruments,
with respect to the Mortgage Loans and with respect to the Mortgaged Property.
If reasonably required by Countrywide, Purchaser shall furnish Countrywide with
any powers of attorney and other documents necessary or appropriate to enable
Countrywide to carry out its servicing and administrative duties under this
Agreement.
               Section 4.02 Collection of Mortgage Loan Payments. Countrywide
shall make reasonable efforts, in accordance with the customary and usual
standards of practice of prudent mortgage servicers, to collect all payments due
under each Mortgage Loan to the extent such procedures shall be consistent with
this Agreement, the terms and provisions of any related PMI Policy, MIC or LGC,
and applicable law.
               Section 4.03 Realization Upon Defaulted Mortgage Loans.
                    (a) Foreclosure. Countrywide shall use reasonable efforts to
foreclose upon or otherwise comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as
to which no satisfactory arrangements can be made for collection of delinquent
payments. Countrywide shall use reasonable efforts to realize upon defaulted
Mortgage Loans, in such manner as will maximize the receipt of principal and
interest by Purchaser, taking into

18



--------------------------------------------------------------------------------



 



account, among other things, the timing of foreclosure proceedings. The
foregoing is subject to the provisions that, in any case in which Mortgaged
Property shall have suffered damage, Countrywide shall not be required to expend
its own funds toward the restoration of such property unless it shall determine
in its discretion (i) that such restoration will increase the proceeds of
liquidation of the related Mortgage Loan to Purchaser after reimbursement to
itself for such expenses, and (ii) that such expenses will be recoverable by
Countrywide through PMI Proceeds, Other Insurance Proceeds or Liquidation
Proceeds from the related Mortgaged Property. Countrywide shall notify Purchaser
in writing of the commencement of foreclosure proceedings. Such notice may be
contained in the reports prepared by Countrywide and delivered to Purchaser
pursuant to the terms and conditions of this Agreement. Countrywide shall be
responsible for all costs and expenses incurred by it in any foreclosure
proceedings; provided, however, that it shall be entitled to reimbursement
thereof from proceeds from the related Mortgaged Property.
                    (b) Option to Purchase. Countrywide, in its sole discretion,
shall have the right to purchase for its own account any Mortgage Loan that is
ninety-one (91) days or more delinquent at a price equal to (i) the Stated
Principal Balance of the Mortgage Loan plus (ii) accrued interest on such Stated
Principal Balance at the Mortgage Loan Remittance Rate from the date to which
interest has last been paid and distributed to Purchaser to the date of
purchase; provided, however, that Countrywide shall not be entitled to exercise
such purchase if the delinquency is caused directly or indirectly by an act or
omission of Countrywide which would constitute a breach or violation of its
obligations hereunder. Any such purchase by Countrywide shall be accomplished by
depositing in the Custodial Account the amount of the purchase price stated in
the preceding sentence, after deducting therefrom any amounts received in
respect of such purchased Mortgage Loan and being held in the Custodial Account
for future distribution.
               Section 4.04 Establishment of Custodial Accounts; Deposits in
Custodial Accounts. Countrywide shall segregate and hold all funds collected and
received pursuant to each Mortgage Loan separate and apart from any of its own
funds and general assets and shall establish and maintain one (1) or more
Custodial Accounts, in the form of time deposit or demand accounts. Countrywide
shall provide Purchaser with written evidence of the creation of such Custodial
Account(s) upon the request of Purchaser.
               Countrywide shall deposit in the Custodial Account on a daily
basis, and retain therein, the following payments and collections received or
made by it subsequent to the Cut-off Date, or received by it prior to the
Cut-off Date but allocable to a period subsequent thereto, other than in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off
Date:
                    (a) all payments on account of principal, including
Principal Prepayments, on the Mortgage Loans;
                    (b) all payments on account of interest on the Mortgage
Loans, adjusted to the Mortgage Loan Remittance Rate;
                    (c) all proceeds from a Cash Liquidation;
                    (d) all PMI Proceeds and Other Insurance Proceeds, including
amounts required to be deposited pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Countrywide’s normal
servicing procedures, the loan documents or applicable law;
                    (e) all Condemnation Proceeds affecting any Mortgaged
Property that are not released to the Mortgagor in accordance with Countrywide’s
normal servicing procedures, the loan documents or applicable law;
                    (f) all Monthly Advances;
                    (g) all proceeds of any Mortgage Loan repurchased in
accordance with Section 3.03 or 3.04, and any amount required to be deposited by
Countrywide in connection with any shortfall in principal amount of the
Qualified Substitute Mortgage Loans and the repurchased Mortgage Loans as
required pursuant to Section 3.03;

19



--------------------------------------------------------------------------------



 



                    (h) any amounts required to be deposited by Countrywide
pursuant to Section 4.10 in connection with the deductible clause in any blanket
hazard insurance policy (such deposit shall be made from Countrywide’s own
funds, without reimbursement therefor);
                    (i) the Prepayment Interest Shortfall Amount, if any, for
the month of distribution (such deposit shall be made from Countrywide’s own
funds, without reimbursement therefor up to a maximum amount per month equal to
the aggregate Servicing Fee actually received for such month for the Mortgage
Loans); and
                    (j) any amounts required to be deposited by Countrywide in
connection with any REO Property pursuant to Section 4.13.
                    The foregoing requirements for deposit in the Custodial
Account are exclusive. Purchaser understands and agrees that, without limiting
the generality of the foregoing, payments in the nature of late payment charges,
prepayment penalties and assumption fees (to the extent permitted by
Section 4.16) need not be deposited by Countrywide in the Custodial Account. Any
interest paid by the depository institution on funds deposited in the Custodial
Account shall accrue to the benefit of Countrywide and Countrywide shall be
entitled to retain and withdraw such interest from the Custodial Account
pursuant to Section 4.05(d).
               Section 4.05 Permitted Withdrawals From the Custodial Account.
Countrywide may, from time to time, withdraw funds from the Custodial Account
for the following purposes:
                    (a) to make payments to Purchaser in the amounts and in the
manner provided for in Section 5.01;
                    (b) to reimburse itself for Monthly Advances (Countrywide’s
reimbursement for Monthly Advances shall be limited to amounts received on the
related Mortgage Loan (or to amounts received on the Mortgage Loans as a whole
if the Monthly Advance is made due to a shortfall in a Monthly Payment made by a
Mortgagor entitled to relief under the Soldiers’ and Sailors’ Civil Relief Act
of 1940) which represent Late Collections, net of the related Servicing Fee and
LPMI Fee, if applicable. Countrywide’s right to reimbursement hereunder shall be
prior to the rights of Purchaser, except that, where Countrywide is required to
repurchase a Mortgage Loan pursuant to Section 3.03 or 3.04, Countrywide’s right
to such reimbursement shall be subsequent to the payment to Purchaser of the
repurchase price and all other amounts required to be paid to Purchaser with
respect to such Mortgage Loans. Notwithstanding the foregoing, Countrywide may
reimburse itself for Monthly Advances from any funds in the Custodial Account if
it has determined that such funds are nonrecoverable advances or if all funds,
with respect to the related Mortgage Loan, have previously been remitted to
Purchaser);
                    (c) to reimburse itself for unreimbursed Servicing Advances
and any unpaid Servicing Fees (Countrywide’s reimbursement for Servicing
Advances and/or Servicing Fees hereunder with respect to any Mortgage Loan shall
be limited to proceeds from Cash Liquidation, Liquidation Proceeds, Condemnation
Proceeds, PMI Proceeds and Other Insurance Proceeds; provided, however, that
Countrywide may reimburse itself for Servicing Advances and Servicing Fees from
any funds in the Custodial Account if all funds, with respect to the related
Mortgage Loan, have previously been remitted to Purchaser;
                    (d) to pay to itself as servicing compensation (i) any
interest earned on funds in the Custodial Account (all such interest to be
withdrawn monthly not later than each Remittance Date), and (ii) the Servicing
Fee and the LPMI Fee, if applicable, from that portion of any payment or
recovery of interest on a particular Mortgage Loan;
                    (e) to pay to itself, with respect to each Mortgage Loan
that has been repurchased pursuant to Section 3.03 or 3.04, all amounts received
but not distributed as of the date on which the related repurchase price is
determined;
                    (f) to reimburse itself for any amounts deposited in the
Custodial Account in error; and


20



--------------------------------------------------------------------------------



 



                    (g) to clear and terminate the Custodial Account upon the
termination of this Agreement.
               Section 4.06 Establishment of Escrow Accounts; Deposits in Escrow
Accounts. Countrywide shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one (1) or more Escrow Accounts in the form of time deposit or demand
accounts, which accounts shall be Eligible Accounts. Countrywide shall provide
Purchaser with written evidence of the creation of such Escrow Account(s) upon
the request of Purchaser.
               Countrywide shall deposit in the Escrow Account(s) on a daily
basis, and retain therein, (a) all Escrow Payments collected on account of the
Mortgage Loans, and (b) all Other Insurance Proceeds that are to be applied to
the restoration or repair of any Mortgaged Property. Countrywide shall make
withdrawals therefrom only to effect such payments as are required under this
Agreement, and for such other purposes in accordance with Section 4.07.
Countrywide shall be entitled to retain any interest paid by the depository
institution on funds deposited in the Escrow Account except interest on escrowed
funds required by law to be paid to the Mortgagor. Countrywide shall pay
Mortgagor interest on the escrowed funds at the rate required by law
notwithstanding that the Escrow Account is non-interest bearing or the interest
paid by the depository institution thereon is insufficient to pay the Mortgagor
interest at the rate required by law.
               Section 4.07 Permitted Withdrawals From Escrow Account.
Countrywide may, from time to time, withdraw funds from the Escrow Account(s)
for the following purposes: (a) to effect timely payments of ground rents,
taxes, assessments, water rates, mortgage insurance premiums, PMI Policy
premiums, if applicable, and comparable items; (b) to reimburse Countrywide for
any Servicing Advance made by Countrywide with respect to a related Mortgage
Loan; provided, however, that such reimbursement shall only be made from amounts
received on the related Mortgage Loan that represent late payments or
collections of Escrow Payments thereunder; (c) to refund to the Mortgagor any
funds as may be determined to be overages; (d) for transfer to the Custodial
Account in accordance with the terms of this Agreement; (e) for application to
restoration or repair of the Mortgaged Property; (f) to pay to Countrywide, or
to the Mortgagors to the extent required by law, any interest paid on the funds
deposited in the Escrow Account; (g) to reimburse itself for any amounts
deposited in the Escrow Account in error; or (h) to clear and terminate the
Escrow Account on the termination of this Agreement.
               Section 4.08 Transfer of Accounts. Countrywide may transfer the
Custodial Account or the Escrow Account to a different depository institution
from time to time provided that such Custodial Account and Escrow Account shall
at all times be Eligible Accounts.
               Section 4.09 Payment of Taxes, Insurance and Other Charges;
Maintenance of PMI Policies; Collections Thereunder. With respect to each
Mortgage Loan, Countrywide shall maintain accurate records reflecting the status
of (a) ground rents, taxes, assessments, water rates and other charges that are
or may become a lien upon the Mortgaged Property; (b) primary mortgage insurance
premiums; and (c) fire and hazard insurance premiums. Countrywide shall obtain,
from time to time, all bills for the payment of such charges, including renewal
premiums, and shall effect payment thereof prior to the applicable penalty or
termination date and at a time appropriate for securing maximum discounts
allowable using Escrow Payments which shall have been estimated and accumulated
by Countrywide in amounts sufficient for such purposes. To the extent that the
Mortgage does not provide for Escrow Payments, Countrywide shall determine that
any such payments are made by the Mortgagor at the time they first become due.
Countrywide assumes full responsibility for the timely payment of all such bills
and shall effect timely payments of all such bills, irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments, and shall make advances from its own funds to effect such
payments.
               Countrywide will maintain in full force and effect, a PMI Policy
conforming in all respects to the description set forth in Section 3.02(v),
issued by an insurer described in that Section, with respect to each Mortgage
Loan for which such coverage is herein required. Such coverage will be
maintained until the LTV or the Updated LTV of the related Mortgage Loan is
reduced to 80% or less in the case of a Mortgage Loan having a LTV at
origination in excess of 80%. Countrywide will not cancel or refuse to renew any
PMI Policy in effect on the Closing Date that is required to be kept in force
under this

21



--------------------------------------------------------------------------------



 



Agreement unless a replacement PMI Policy is obtained from and maintained with
an insurer that is approved by an Agency. Countrywide shall not take any action
that would result in non-coverage under any applicable PMI Policy of any loss
that, but for the actions of Countrywide, would have been covered thereunder. In
connection with any assumption or substitution agreement entered into or to be
entered into pursuant to Section 4.16, Countrywide shall promptly notify the
insurer under the related PMI Policy, if any, of such assumption or substitution
of liability in accordance with the terms of such policy and shall take all
actions that may be required by such insurer as a condition to the continuation
of coverage under the PMI Policy. If such PMI Policy is terminated as a result
of such assumption or substitution of liability, Countrywide shall obtain a
replacement PMI Policy as provided above.
               Unless otherwise provided in the related Purchase Confirmation,
no Mortgage Loan has in effect as of the Closing Date any mortgage pool
insurance policy or other credit enhancement, except for any PMI Policy, MIC or
LGC and the insurance or guarantee relating thereto, as applicable (excluding
such exception, the “Credit Enhancement”), and Countrywide shall not be required
to take into consideration the existence of any such Credit Enhancement for the
purposes of performing its servicing obligations hereunder. If Purchaser shall
at any time after the related Closing Date notify Countrywide in writing of its
desire to obtain any such Credit Enhancement, Purchaser and Countrywide shall
thereafter negotiate in good faith for the procurement and servicing of such
Credit Enhancement.
               Section 4.10 Maintenance of Hazard Insurance. Countrywide shall
cause to be maintained, for each Mortgage Loan, fire and hazard insurance with
extended coverage as is customary in the area where the Mortgaged Property is
located in an amount that is equal to the lesser of (a) the maximum insurable
value of the improvements securing such Mortgage Loan or (b) the greater of
(i) the unpaid principal balance of the Mortgage Loan, and (ii) the percentage
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the Mortgagee from becoming a co-insurer. If the Mortgaged Property is in
an area identified in the Federal Register by the Flood Emergency Management
Agency as having special flood hazards and such flood insurance has been made
available, Countrywide shall cause to be maintained a flood insurance policy
meeting the requirements of the current guidelines of the National Flood
Insurance Administration program (or any successor thereto) with a generally
acceptable insurance carrier and with coverage in an amount not less than the
lesser of (x) the unpaid principal balance of the Mortgage Loan; (y) the maximum
insurable value of the improvements securing such Mortgage Loan; or (z) the
maximum amount of insurance which is available under the National Flood
Insurance Reform Act of 1994. Countrywide shall also maintain on REO Property,
(1) fire and hazard insurance with extended coverage in an amount that is not
less than the maximum insurable value of the improvements that are a part of
such property; (2) liability insurance; and (3) to the extent required and
available under the National Flood Insurance Reform Act of 1994, flood insurance
in an amount as provided above. Countrywide shall deposit in the Custodial
Account all amounts collected under any such policies except (A) amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or REO Property and (B) amounts to be released to the
Mortgagor in accordance with Countrywide’s normal servicing procedures.
Purchaser understands and agrees that no earthquake or other additional
insurance on property acquired in respect of the Mortgage Loan shall be
maintained by Countrywide or Mortgagor. All such policies shall be endorsed with
standard mortgagee clauses with loss payable to Countrywide and shall provide
for at least thirty (30) days prior written notice to Countrywide of any
cancellation, reduction in the amount of coverage or material change in
coverage. Countrywide shall not interfere with the Mortgagor’s freedom of choice
in selecting either the insurance carrier or agent; provided, however, that
Countrywide shall only accept insurance policies from insurance companies
acceptable to an Agency and licensed to do business in the state wherein the
property subject to the policy is located.
               Section 4.11 Maintenance of Mortgage Impairment Insurance. If
Countrywide obtains and maintains a blanket policy insuring against hazard
losses on all of the Mortgage Loans issued by an issuer that has a Best rating
of A:V, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to Section 4.10 and otherwise complies with all
other requirements of Section 4.10, Countrywide shall conclusively be deemed to
have satisfied its obligations as set forth in Section 4.10. If such blanket
policy contains a deductible clause and there shall not have been maintained on
the related Mortgaged Property or REO Property an additional individual policy
complying with Section 4.10, upon the occurrence of a loss that would have been
covered by such individual policy, Countrywide shall deposit in the Custodial
Account the amount not otherwise payable under the blanket policy because of
such deductible clause. In connection with its activities as servicer of the
Mortgage

22



--------------------------------------------------------------------------------



 



Loans, Countrywide agrees to prepare and present, on behalf of Purchaser, claims
under any such blanket policy in a timely fashion in accordance with the terms
of such policy.
               Section 4.12 Fidelity Bond; Errors and Omissions Insurance. If
required by the Agencies, Countrywide shall maintain, at its own expense, a
blanket Fidelity Bond and an errors and omissions insurance policy with
responsible companies, with broad coverage of all officers, employees or other
persons acting in any capacity with regard to the Mortgage Loan who handle
funds, money, documents or papers relating to the Mortgage Loan. The Fidelity
Bond and errors and omissions insurance shall be in the form of the Mortgage
Banker’s Blanket Bond and shall protect and insure Countrywide against losses,
including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of its officers, employees and agents. Such Fidelity Bond shall
also protect and insure Countrywide against losses in connection with the
failure to maintain any insurance policies required pursuant to this Agreement
and the release or satisfaction of a Mortgage Loan without having obtained
payment in full of the indebtedness secured thereby. No provision of this
Section 4.12 shall diminish or relieve Countrywide from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
Fidelity Bond and errors and omissions insurance policy shall be at least equal
to the corresponding amounts required by an Agency for an approved
seller/servicer.
               Section 4.13 Title, Management and Disposition of REO Property.
                    (a) Title. In the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of Countrywide for the benefit of
Purchaser, or in the event Purchaser is not authorized or permitted to hold
title to real property in the state where the REO Property is located, or would
be adversely affected under the “doing business” or tax laws of such state by so
holding title, the deed or certificate of sale shall be taken in the name of
such Person(s) as shall be consistent with an Opinion of Counsel obtained by
Countrywide from an attorney duly licensed to practice law in the state where to
REO Property is located. Any Person(s) holding such title other than Purchaser
shall acknowledge in writing that such title is being held as nominee for the
benefit of Purchaser.
                    (b) Management. Countrywide shall either itself or through
an agent selected by Countrywide, manage, conserve, protect and operate each REO
Property in the same manner that it manages, conserves, protects and operates
other foreclosed property for its own account. Countrywide shall cause each REO
Property to be inspected promptly upon the acquisition of title thereto and
shall cause each REO Property to be inspected at least annually thereafter or
more frequently as required by the circumstances. Countrywide shall make or
cause to be made a written report of each such inspection. Such reports shall be
retained in the Credit File and copies thereof shall be forwarded by Countrywide
to Purchaser within five (5) days of Purchaser’s request therefor. Countrywide
shall attempt to sell the REO Property (and may temporarily rent the same) on
such terms and conditions as Countrywide deems to be in the best interest of
Purchaser; provided, however, that Countrywide shall first obtain the prior
consent of Purchaser before selling or agreeing to sell or renting any REO
Property. With respect to each REO Property, Countrywide shall segregate and
hold all funds collected and received in connection with the operation of the
REO Property separate and apart from its own funds or general assets and shall
establish and maintain an REO Account for the REO Properties in the form of a
non-interest bearing demand account, unless an Opinion of Counsel is obtained by
Countrywide to the effect that the classification as a grantor trust for federal
income tax purposes of the arrangement under which the Mortgage Loans and the
REO Properties is held will not be adversely affected by holding such funds in
another manner. Countrywide shall deposit or cause to be deposited, on a daily
basis, in the REO Account all revenues received with respect to the REO
Properties and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of the REO Properties, including the cost
of maintaining any hazard insurance pursuant to Section 4.10 hereof and the fees
of any managing agent acting on behalf of Countrywide. Countrywide shall not be
entitled to retain interest paid or other earnings, if any, on funds deposited
in the REO Account. On or before each Determination Date, Countrywide shall
withdraw from the REO Account and deposit into the Custodial Account the net
income from the REO Properties on deposit in the REO Account. Notwithstanding
anything contained in this Agreement to the contrary, upon written notice to
Countrywide, Purchaser may elect to assume the management and control of any REO
Property; provided, however, that prior to giving effect to such election, the
Purchaser shall reimburse Countrywide for all previously unreimbursed or unpaid
Monthly Advances, Servicing Advances and Servicing Fees.

23



--------------------------------------------------------------------------------



 



                    (c) Disposition. Countrywide shall use reasonable efforts to
dispose of the REO Property as soon as possible and shall sell such REO Property
in any event within one (1) year after title to such REO Property has been
obtained, unless Countrywide determines, and gives an appropriate notice to
Purchaser, that a longer period is necessary for the orderly liquidation of such
REO Property. If a period longer than one (1) year is necessary to sell any REO
Property, Countrywide shall, if requested by Purchaser, report monthly to
Purchaser as to the progress being made in selling such REO Property.
                    Each REO Disposition shall be carried out by Countrywide at
such price and upon such terms and conditions as Countrywide deems to be in the
best interest of Purchaser; provided, however, that Countrywide shall first
obtain the prior consent of Purchaser before selling or agreeing to sell any REO
Property. If as of the date title to any REO Property was acquired by
Countrywide there were outstanding unreimbursed Servicing Advances, Monthly
Advances or Servicing Fees with respect to the REO Property or the related
Mortgage Loan, Countrywide, upon an REO Disposition of such REO Property, shall
be entitled to reimbursement for any related unreimbursed Servicing Advances,
Monthly Advances and Servicing Fees from proceeds received in connection with
such REO Disposition. The proceeds from the REO Disposition, net of any payment
to Countrywide as provided above, shall be deposited in the REO Account and
shall be transferred to the Custodial Account on the Determination Date in the
month following receipt thereof for distribution on the succeeding Remittance
Date in accordance with Section 5.01.
               Section 4.14 Notification of Adjustments. With respect to each
Adjustable Rate Mortgage Loan, Countrywide shall adjust the Mortgage Interest
Rate on the related Interest Adjustment Date and shall adjust the Monthly
Payment on the related Payment Adjustment Date in compliance with the
requirements of applicable law and the related Mortgage and Mortgage Note. If,
pursuant to the terms of the Mortgage Note, another index is selected for
determining the Mortgage Interest Rate because the original index is no longer
available, the same index will be used with respect to each Mortgage Note which
requires a new index to be selected, provided that such selection does not
conflict with the terms of the related Mortgage Note. Countrywide shall execute
and deliver any and all necessary notices required under applicable law and the
terms of the related Mortgage Note and Mortgage regarding the Mortgage Interest
Rate and the Monthly Payment adjustments. Countrywide shall promptly, upon
written request therefor, deliver to Purchaser such notifications and any
additional applicable data regarding such adjustments and the methods used to
calculate and implement such adjustments. Upon the discovery by Countrywide or
Purchaser that Countrywide has failed to adjust a Mortgage Interest Rate or a
Monthly Payment pursuant to the terms of the related Mortgage Note and Mortgage,
Countrywide shall immediately deposit in the Custodial Account, from its own
funds, the amount of any interest loss caused Purchaser thereby without
reimbursement therefor.
               Section 4.15 Notification of Maturity Date. With respect to each
Balloon Mortgage Loan, Countrywide shall execute and deliver to the Mortgagor
any and all necessary notices required under applicable law and the terms of the
related Mortgage Note and Mortgage regarding the maturity date and final balloon
payment.
               Section 4.16 Assumption Agreements. Countrywide shall, to the
extent it has knowledge of any conveyance or prospective conveyance by any
Mortgagor of the Mortgaged Property (whether by absolute conveyance or by
contract of sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the Mortgage), exercise its rights to
accelerate the maturity of such Mortgage Loan under any “due-on-sale” clause to
the extent permitted by law; provided, however, that Countrywide shall not
exercise any such right if prohibited from doing so by law or the terms of the
Mortgage Note or if the exercise of such right would impair or threaten to
impair any recovery under the related PMI Policy, if any. If Countrywide
reasonably believes it is unable under applicable law to enforce such
“due-on-sale” clause, Countrywide shall enter into an assumption agreement with
the Person to whom the Mortgaged Property has been conveyed or is proposed to be
conveyed, pursuant to which such Person becomes liable under the Mortgage Note
and, to the extent permitted by applicable state law, the Mortgagor remains
liable thereon. Where an assumption is allowed pursuant to this Section 4.16,
Purchaser authorizes Countrywide, with the prior written consent of the primary
mortgage insurer, if any, to enter into a substitution of liability agreement
with the Person to whom the Mortgaged Property has been conveyed or is proposed
to be conveyed pursuant to which the original Mortgagor is released from

24



--------------------------------------------------------------------------------



 



liability and such Person is substituted as Mortgagor and becomes liable under
the related Mortgage Note. Any such substitution of liability agreement shall be
in lieu of an assumption agreement.
               In connection with any such assumption or substitution of
liability, Countrywide shall follow the underwriting practices and procedures
employed by Countrywide for mortgage loans originated by Countrywide for its own
account in effect at the time such assumption or substitution is made. With
respect to an assumption or substitution of liability, the Mortgage Interest
Rate borne by the related Mortgage Note, the term of the Mortgage Loan and the
outstanding principal amount of the Mortgage Loan shall not be changed.
Countrywide shall notify Purchaser that any such substitution of liability or
assumption agreement has been completed by forwarding to Purchaser or its
designee the original of any such substitution of liability or assumption
agreement, which document shall be added to the related Collateral File and
shall, for all purposes, be considered a part of such Collateral File to the
same extent as all other documents and instruments constituting a part thereof.
               Notwithstanding anything to the contrary contained herein,
Countrywide shall not be deemed to be in default, breach or any other violation
of its obligations hereunder by reason of any assumption of a Mortgage Loan by
operation of law or any assumption that Countrywide may be restricted by law
from preventing, for any reason whatsoever. For purposes of this Section 4.16,
the term “assumption” is deemed to also include a sale of the Mortgaged Property
subject to the Mortgage that is not accompanied by an assumption or substitution
of liability agreement.
               Section 4.17 Satisfaction of Mortgages and Release of Collateral
Files. Upon the payment in full of any Mortgage Loan, or the receipt by
Countrywide of a notification that payment in full will be escrowed in a manner
customary for such purposes, Countrywide shall immediately notify Purchaser.
Such notice shall include a statement to the effect that all amounts received or
to be received in connection with such payment, which are required to be
deposited in the Custodial Account pursuant to Section 4.04, have been or will
be so deposited and shall request delivery to it of the portion of the
Collateral File held by Purchaser. Upon receipt of such notice and request,
Purchaser, or its designee, shall within five (5) Business Days release or cause
to be released to Countrywide the related Collateral Documents and Countrywide
shall prepare and process any satisfaction or release. No expense incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Custodial Account.
               In the event Countrywide satisfies or releases a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage or
should it otherwise prejudice any right Purchaser may have under the mortgage
instruments, Countrywide, upon written demand, shall remit to Purchaser the then
unpaid principal balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. Countrywide shall maintain the Fidelity Bond insuring
Countrywide against any loss it may sustain with respect to any Mortgage Loan
not satisfied in accordance with the procedures set forth herein.
               From time to time and as appropriate for the service or
foreclosure of a Mortgage Loan, including for the purpose of collection under
any PMI Policy, Purchaser shall, upon request of Countrywide and delivery to
Purchaser, or Purchaser’s designee, of a servicing receipt signed by a Servicing
Officer, release or cause to be released to Countrywide the portion of the
Collateral File held by Purchaser or its designee. Pursuant to the servicing
receipt, Countrywide shall be obligated to return to Purchaser the related
Collateral File when Countrywide no longer needs such file, unless the Mortgage
Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or the Collateral File or such
document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either
judicially or non-judicially. Upon receipt of notice from Countrywide stating
that such Mortgage Loan was liquidated and the funds have been deposited or will
be deposited in the Custodial Account, Purchaser shall release Countrywide from
its obligations under the related servicing receipt.
               Section 4.18 Servicing Compensation. As compensation for its
services hereunder, Countrywide shall be entitled to withdraw from the Custodial
Account, or to retain from interest payments on the Mortgage Loans, the amounts
provided for as Servicing Fees. Additional servicing compensation in the form of
assumption fees (as provided in Section 4.16), late payment charges, prepayment
penalties

25



--------------------------------------------------------------------------------



 



or otherwise shall be retained by Countrywide to the extent not required to be
deposited in the Custodial Account. Countrywide shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
and shall not be entitled to reimbursement therefor except as specifically
provided herein.
               Section 4.19 Prepayment Penalties. With respect to any Mortgage
Loan that has a prepayment penalty contained in the related Mortgage Note,
Countrywide shall enforce the terms of any such prepayment penalty and shall not
waive the same unless (i) it reasonably believes that such enforcement would
violate applicable law or (ii) the Transaction Documents provide otherwise.
ARTICLE V
PROVISIONS OF PAYMENTS AND REPORTS TO
PURCHASER
               Section 5.01 Distributions. On each Remittance Date, Countrywide
shall distribute to Purchaser (a) all amounts credited to the Custodial Account
as of the close of business on the preceding Determination Date, net of charges
against or withdrawals from the Custodial Account pursuant to Section 4.05; plus
(b) all Monthly Advances, if any, that Countrywide is obligated to distribute
pursuant to Section 5.03; minus (c) any amounts attributable to Principal
Prepayments received after the related Principal Prepayment Period; minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Dates subsequent to the preceding Determination Date. It is understood that,
by operation of Section 4.04, the remittance on the first Remittance Date is to
include principal collected after the Cut-off Date through the preceding
Determination Date plus interest, adjusted to the Mortgage Loan Remittance Rate,
collected through such Determination Date exclusive of any portion thereof
allocable to the period prior to the Cut-off Date, with the adjustments
specified in (b), (c) and (d) above. With respect to any remittance received by
Purchaser after the day on which such payment was due, Countrywide shall pay to
Purchaser interest on any such late payment at an annual rate equal to the rate
on overnight federal fund transactions as published by the Federal Reserve Bank
of New York for the date such payment was due, but in no event greater than the
maximum amount permitted by applicable law. Such interest shall be paid by
Countrywide to Purchaser on the date such late payment is made and shall cover
the period commencing with the day following the Business Day on which such
payment was due and ending with the Business Day on which such payment is made,
both inclusive. Such interest shall be remitted along with such late payment.
               Section 5.02 Periodic Reports to Purchaser.
                    (a) Monthly Reports. Not later than the fifth (5th) Business
Day following the end of each month, Countrywide shall furnish to Purchaser a
Mortgage Loan accounting report, as of the last Business Day of the previous
month, documenting the Mortgage Loan payment activity on an individual Mortgage
Loan basis. Such data shall be reported in order of loan number and shall
contain the following information:
                         (i) the amount of each Monthly Payment that is received
allocable to principal (including a separate breakdown of any Principal
Prepayment and the date of such prepayment, any prepayment penalties or premiums
and any interest on principal prepayment amounts remitted);
                         (ii) a trial balance, reported in order of loan number;
                         (iii) the amount of each Monthly Payment that is
received allocable to interest and assumption fees;
                         (iv) the amount of servicing compensation received by
Countrywide during the previous Due Period;
                         (v) the aggregate Stated Principal Balance of the
Mortgage Loans;

26



--------------------------------------------------------------------------------



 



                         (vi) the aggregate amount of any expenses reimbursed to
Countrywide during the pervious Due Period; and
                         (vii) the number and aggregate Stated Principal Balance
of all delinquent Mortgage Loans (including a separate breakdown for Mortgage
Loans that are (a) delinquent thirty to fifty-nine days, (b) delinquent sixty to
eighty-nine days, (c) delinquent ninety or more days, and (d) in foreclosure and
Mortgage Loans that been foreclosed upon and REO Property has been acquired.
                    (b) Miscellaneous Reports. Upon the foreclosure sale of any
Mortgaged Property or the acquisition thereof by Purchaser pursuant to a
deed-in-lieu of foreclosure, Countrywide shall submit to Purchaser a liquidation
report with respect to such Mortgaged Property, which report may be included
with any other reports prepared by Countrywide and delivered to Purchaser
pursuant to the terms and conditions of this Agreement. With respect to any REO
Property, and upon the request of Purchaser, Countrywide shall furnish to
Purchaser a statement describing Countrywide’s efforts during the previous month
in connection with the sale of such REO Property, including any rental of such
REO Property incidental to the sale thereof and an operating statement.
Countrywide shall also provide Purchaser with such information concerning the
Mortgage Loans as is necessary for Purchaser to prepare its federal income tax
return and as Purchaser may reasonably request from time to time. Purchaser
agrees to pay for all reasonable out-of-pocket expenses incurred by Countrywide
in connection with complying with any request made by Purchaser hereunder if
such information is not customarily provided by Countrywide in the ordinary
course of servicing mortgage loans similar to the Mortgage Loans.
                    (c) Tax Reports. Beginning with the calendar year following
the year in which the Cut-off Date for the first Mortgage Loan Package purchased
under the Agreement falls, Countrywide shall prepare and file, with respect to
the Mortgage Loans, any tax forms, information statements or other filings for
the previous tax year and subsequent tax years relating to the transactions
contemplated by this Agreement and required to be delivered to any governmental
taxing authority or Purchaser pursuant to any applicable law. In addition,
Countrywide shall provide Purchaser with such information relating to the
Mortgage Loans, as Purchaser may reasonably request from time to time, as is
necessary for Purchaser to prepare its federal income tax return and as is
reasonably available to Countrywide.
               Section 5.03 Monthly Advances by Countrywide. Not later than the
close of business on the Business Day preceding each Remittance Date,
Countrywide shall deposit in the Custodial Account an amount equal to all
payments not previously advanced by Countrywide, whether or not deferred
pursuant to Section 5.01, of principal (due after the Cut-off Date) and interest
not allocable to the period prior to the Cut-off Date, adjusted to the Mortgage
Loan Remittance Rate, which were due on a Mortgage Loan and delinquent at the
close of business on the related Determination Date.
               Countrywide’s obligation to make such advances as to any Mortgage
Loan will continue through the earliest of: (a) the last Monthly Payment due
prior to the payment in full of the Mortgage Loan; (b) the Remittance Date prior
to the Remittance Date for the distribution of any Liquidation Proceeds, Other
Insurance Proceeds or Condemnation Proceeds which, in the case of Other
Insurance Proceeds and Condemnation Proceeds, satisfy in full the indebtedness
of such Mortgage Loan; or (c) the Remittance Date prior to the date the Mortgage
Loan is converted to REO Property. In no event shall Countrywide be obligated to
make an advance under this Section 5.03 if at the time of such advance it
reasonably determines that such advance will be unrecoverable.
               Section 5.04 Annual Statement as to Compliance. Countrywide shall
deliver to Purchaser on or before May 31st of each year, beginning in the year
following the Closing Date, an Officers’ Certificate stating, as to each
signatory thereof, that (a) a review of the activities of Countrywide during the
preceding calendar year and of performance under this Agreement has been made
under such officers’ supervision, and (b) to the best of such officers’
knowledge, based on such review, Countrywide has fulfilled all of its
obligations under this Agreement throughout such year, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officers and the nature and status thereof. Countrywide shall
provide Purchaser with copies of such statements.
               Section 5.05 Annual Independent Certified Public Accountants’
Servicing Report. On or before May 31st of each year, beginning in the year
following the Closing Date, Countrywide at its expense shall cause a firm of
independent public accountants, which is a member of the American

27



--------------------------------------------------------------------------------



 



Institute of Certified Public Accountants, to furnish a statement to Purchaser
to the effect that such firm has examined certain documents and records relating
to Countrywide’s servicing of mortgage loans of the same type as the Mortgage
Loans, pursuant to this Agreement or servicing agreements substantially similar
to this Agreement, and that, on the basis of such examination, conducted
substantially in accordance with the Uniform Single Audit Program for Mortgage
Bankers, such firm is of the opinion that Countrywide’s servicing has been
conducted in compliance with this Agreement or such servicing agreements
examined pursuant to this Section 5.05 except for (a) such exceptions as such
firm shall believe to be immaterial, and (b) such other exceptions as shall be
set forth in such statement. Countrywide shall provide Purchaser with copies of
such statements.
               Section 5.06 Purchaser’s Access to Countrywide’s Records.
Purchaser shall have access upon reasonable notice to Countrywide, during
business hours or at such other times as might be reasonable under applicable
circumstances, to any and all of the books and records of Countrywide that
relate to the performance or observance by Countrywide of the terms, covenants
or conditions of this Agreement, provided that such information is available to
the public generally. Further, Countrywide hereby authorizes Purchaser, in
connection with a sale of the Mortgage Loans, to make available to prospective
purchasers a Consolidated Statement of Operations of Countrywide, or its parent
company, prepared by or at the request of Countrywide for the most recently
completed three (3) fiscal years for which such a statement is available as well
as a Consolidated Statement of Condition at the end of the last two (2) fiscal
years covered by such Consolidated Statement of Operations. Countrywide also
agrees to make available to any prospective purchaser, upon reasonable notice
and during normal business hours, a knowledgeable financial or accounting
officer for the purpose of answering questions respecting Countrywide’s ability
to perform under this Agreement. Purchaser agrees to reimburse Countrywide for
any out-of-pocket costs incurred by Countrywide in connection with its
obligations under this Section 5.06
ARTICLE VI
COVENANTS BY COUNTRYWIDE
               Section 6.01 Additional Indemnification by Countrywide. In
addition to the indemnification provided in Section 3.03(d), Countrywide shall
indemnify Purchaser and hold it harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable and necessary attorneys’ fees
and related costs, judgments, and any other costs, fees and expenses that
Purchaser may sustain in any way related to the failure of Countrywide to
perform its obligations hereunder including its obligations to service and
administer the Mortgage Loans in compliance with the terms of this Agreement.
Notwithstanding the foregoing, Purchaser shall indemnify Countrywide and hold it
harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and any other costs, fees and expenses that Countrywide may sustain in any way
related to (a) actions or inactions of Countrywide which were taken or omitted
upon the instruction or direction of Purchaser, or (b) the failure of Purchaser
to perform its obligations hereunder.
               Section 6.02 Third Party Claims. Countrywide and Purchaser shall
immediately notify the other if a claim is made upon such party by a third party
with respect to this Agreement or the Mortgage Loans. Upon the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
Countrywide shall assume the defense of any such claim and pay all expenses in
connection therewith, including attorneys’ fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it or Purchaser in
respect of such claim. Purchaser shall promptly reimburse Countrywide for all
amounts advanced by it pursuant to the preceding sentence except when as a
result of such claim Countrywide is otherwise required to indemnify Purchaser
pursuant to Section 3.03 or 6.01 hereof.
               Section 6.03 Merger or Consolidation of Countrywide. Countrywide
shall keep in full effect its existence, rights and franchises as a corporation
under the laws of the state of its incorporation except as permitted herein, and
will obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, or any
of the Mortgage Loans, and to perform its duties under this Agreement.

28



--------------------------------------------------------------------------------



 



               Notwithstanding anything to the contrary contained herein, any
Person into which Countrywide may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Countrywide
shall be a party, or any Person succeeding to the business of Countrywide, shall
be the successor of Countrywide hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto; provided,
however, that the successor or surviving Person shall be an institution whose
deposits are insured by FDIC or a company whose business is the origination and
servicing of mortgage loans, unless otherwise consented to by Purchaser, which
consent shall not be unreasonably withheld, and shall be qualified to service
mortgage loans on behalf of an Agency.
               Section 6.04 Limitation on Liability of Countrywide and Others.
Neither Countrywide nor any of the officers, employees or agents of Countrywide
shall be under any liability to Purchaser for any action taken, or for
refraining from taking any action, in good faith pursuant to this Agreement, or
for errors in judgment; provided, however, that this provision shall not protect
Countrywide or any such person against any breach of warranties or
representations made herein, or the failure to perform its obligations in
compliance with any standard of care set forth in this Agreement, or any
liability which would otherwise be imposed by reason of any breach of the terms
and conditions of this Agreement. Countrywide and any officer, employee or agent
of Countrywide may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. To the extent Purchaser records with the recording office or requires
Countrywide to record an Assignment of Mortgage which designates the Purchaser
as the holder of record of the Mortgage, Purchaser agrees that Countrywide shall
have no liability to Purchaser to the extent Countrywide fails to receive timely
notice of any action with respect to the Mortgage or the related Mortgaged
Property and/or the Purchaser fails to ensure that the proper department or
person at Countrywide receives such notice. Countrywide shall not be under any
obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties to service the Mortgage Loans in accordance with this
Agreement and which in its opinion may involve it in any expenses or liability;
provided, however, that Countrywide may, with the consent of Purchaser,
undertake any such action which it may deem necessary or desirable in respect to
this Agreement and the rights and duties of the parties hereto. In such event,
the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities for which Purchaser will be
liable, and Countrywide shall be entitled to be reimbursed therefor from
Purchaser upon written demand except when such expenses, costs and liabilities
are subject to Countrywide’s indemnification under Section 3.03 or 6.01.
               Section 6.05 No Transfer of Servicing. Countrywide acknowledges
that Purchaser acts in reliance upon Countrywide’s independent status, the
adequacy of its servicing facilities, plant, personnel, records and procedures,
its integrity, reputation and financial standing and the continuance thereof.
Without in any way limiting the generality of this Section, Countrywide shall
not assign this Agreement or the servicing rights hereunder, without the prior
written approval of Purchaser, which consent may not be unreasonably withheld.
ARTICLE VII
TERMINATION OF COUNTRYWIDE AS SERVICER
               Section 7.01 Termination Due to an Event of Default.
                    (a) Events of Default. Each of the following shall be an
Event of Default by Countrywide if it shall occur and be continuing:
                    (i) any failure by Countrywide to remit to Purchaser any
payment required to be made under the terms of this Agreement which continues
unremedied for a period of three (3) Business Days after the date upon which
written notice of such failure, requiring the same to be remedied, shall have
been given to Countrywide by Purchaser; or
                    (ii) failure on the part of Countrywide to duly observe or
perform in any material respect any of the covenants or agreements on the part
of Countrywide set forth in this Agreement which continues unremedied for a
period of thirty (30) days after the date on which

29



--------------------------------------------------------------------------------



 



written notice of such failure, requiring the same to be remedied, shall have
been given to Countrywide by Purchaser; or
                    (iii) a decree or order of a court or agency or supervisory
authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against Countrywide and such
decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or
                    (iv) Countrywide shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, bankruptcy,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to Countrywide or of or relating to all or
substantially all of its property; or
                    (v) Countrywide shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or
                    (vi) Countrywide fails to maintain its license to do
business or service residential mortgage loans in any jurisdiction where
Mortgaged Properties are located or ceases to meet the qualifications of FNMA-
or FHLMC-approved servicer; or
                    (vii) Countrywide attempts, without the consent of the
Purchaser to assign this Agreement or the servicing responsibilities hereunder
or to delegate its duties hereunder or any portion thereof.
                    In case one or more Event of Default by Countrywide shall
occur and shall not have been remedied, the Purchaser, by notice in writing to
Countrywide may, in addition to whatever rights Purchaser may have at law or
equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of Countrywide under this Agreement and
in and to the Mortgage Loans and the proceeds thereof. On or after the receipt
by Countrywide of such written notice, all authority and power of Countrywide
under this Agreement, whether with respect to the Mortgage Loans or otherwise,
shall pass to and be vested in Purchaser. Upon written request from Purchaser,
Countrywide shall prepare, execute and deliver, any and all documents and other
instruments, placed in such successor’s possession all Credit Files, and do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, at Countrywide’s sole expense. Countrywide agrees to cooperate with
Purchaser in effecting the termination of Countrywide’s responsibilities and
rights hereunder, including the transfer to Purchaser, for administration by it,
of all cash amounts which shall at the time be credited by Countrywide to the
Custodial Account, REO Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.
                    (b) Waiver of Event of Default. Purchaser may waive any
default by Countrywide in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereon except
to the extent expressly so waived.
               Section 7.02 Termination by Other Means. The respective
obligations and responsibilities of Countrywide shall terminate with respect to
any Mortgage Loan Package upon the first to occur of: (a) the later of the final
payment or other liquidation (or any advance with respect thereto) of the last
Mortgage Loan or the disposition of all REO Property in such Mortgage Loan
Package and the remittance of all funds due hereunder; (b) by mutual consent of
Countrywide and Purchaser in writing.

30



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
               Section 8.01 Notices. All demands, notices and communications
required to be provided hereunder shall be in writing and shall be deemed to
have been duly given if mailed, by registered or certified mail, postage
prepaid, and return receipt requested, or, if by other means, when received by
the other party at the address as follows:

         
 
       
 
  (i)   if to Countrywide:
 
       
 
      Countrywide Home Loans, Inc.
 
      4500 Park Granada
 
      Calabasas, California 91302
 
      Attn: Mr. Dave Sambol, Managing Director
 
       
 
  (ii)   if to Purchaser:
 
       
 
      To the address and contact set forth in the related Purchase Confirmation

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
               Section 8.02 Sale Treatment. It is the express intention of the
parties that the transactions contemplated by this Agreement be, and be
construed as, a sale of the Mortgage Loans by Countrywide and not a pledge of
the Mortgage Loans by Countrywide to Purchaser to secure a debt or other
obligation of Countrywide. Consequently, the sale of each Mortgage Loan shall be
reflected as a sale on Countrywide’s business records, tax returns and financial
statements. Accordingly, Countrywide and Purchaser shall each treat the
transaction for federal income tax purposes as a sale by Countrywide, and a
purchase by Purchaser, of the Mortgage Loans.
               Section 8.03 Exhibits. The Exhibits to this Agreement and each
Trade Confirmation and Purchase Confirmation executed by Countrywide and
Purchaser are hereby incorporated and made a part hereof and are an integral
part of this Agreement.
               Section 8.04 General Interpretive Principles. For purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
                    (a) the terms defined in this Agreement have the meanings
assigned to them in this Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;
                    (b) accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles;
                    (c) references herein to “Articles,” “Sections,”
“Subsections,” “Paragraphs,” and other Subdivisions without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs and other
subdivisions of this Agreement;
                    (d) reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;
                    (e) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision;

31



--------------------------------------------------------------------------------



 



                    (f) the term “include” or “including” shall mean without
limitation by reason of enumeration;
                    (g) reference to the Transaction Documents or any other
document referenced herein shall include all exhibits, schedules or other
supplements thereto.
               Section 8.05 Reproduction of Documents. This Agreement and all
documents relating thereto, including (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.
               Section 8.06 Further Agreements. Countrywide shall execute and
deliver to Purchaser and Purchaser shall be required to execute and deliver to
Countrywide such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.
               Section 8.07 Assignment of Mortgage Loans by Purchaser. Purchaser
may, subject to the terms of this Agreement, sell and transfer one or more of
the Mortgage Loans; provided, however, that the transferee will not be deemed to
be Purchaser hereunder unless such transferee shall agree in writing to be bound
by the terms of this Agreement and an original counterpart of the document
evidencing such agreement shall have been executed by Purchaser and the
transferee and delivered to Countrywide. Notwithstanding the foregoing, no
transfer shall be effective if such transfer would result in there being more
than three (3) “Purchasers” outstanding hereunder with respect to any Mortgage
Loan Package.
               Section 8.08 Conflicts with Purchase Confirmation. In the event
of any conflict, inconsistency or ambiguity between the terms and conditions of
this Agreement and either the Trade Confirmation or Purchase Confirmation, the
terms of the Trade Confirmation or Purchase Confirmation, as the case may be,
shall control. In the event of any conflict, inconsistency or ambiguity between
the terms and conditions of the Trade Confirmation and the Purchase
Confirmation, the terms of the Purchase Confirmation shall control.
               Section 8.09 Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to agreements entered into and wholly performed within that state.
               Section 8.10 Severability Clause. Any part, provision,
representation or warranty of this Agreement which is prohibited or which is
held to be void or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof. Any part, provision, representation or warranty of this Agreement which
is prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to an amendment to this Agreement which
places each party in the same or as economic position as each party would have
been in except for such invalidity.
               Section 8.11 Successors and Assigns. This Agreement shall bind
and inure to the benefit of and be enforceable by Countrywide and Purchaser and
the respective permitted successors and assigns of Countrywide and Purchaser.
Except as specifically set forth in Section 8.07 above, Purchaser may not assign
this Agreement to any Person without Countrywide’s prior written consent.

32



--------------------------------------------------------------------------------



 



               Section 8.12 Confidentiality. Countrywide and Purchaser
acknowledge and agree that the terms of the Transaction Documents shall be kept
confidential and its contents will not be divulged to any party without the
other party’s consent, except to the extent that it is appropriate for
Countrywide and Purchaser to do so in working with legal counsel, auditors,
taxing authorities, or other governmental agencies.
               Section 8.13 Entire Agreement. This Agreement and the related
Trade Confirmation and Purchase Confirmation constitute the entire understanding
between the parties hereto with respect to each Mortgage Loan Package and
supersede all prior or contemporaneous oral or written communications regarding
same. Countrywide and Purchaser understand and agree that no employee, agent or
other representative of Countrywide or Purchaser has any authority to bind such
party with regard to any statement, representation, warranty or other expression
unless said statement, representation, warranty or other expression is
specifically included within the express terms of this Agreement or the related
Trade Confirmation or Purchaser Confirmation. Neither this Agreement nor the
Trade Confirmation nor the Purchase Confirmation shall be modified, amended or
in any way altered except by an instrument in writing signed by both parties.
               Section 8.14 Nonsolicitation. Subject to the provisions set forth
in this Section 8.14, from and after the date hereof, neither Countrywide nor
any of its affiliates shall specifically target and solicit, by means of direct
mail or telephonic or personal solicitation or by any other means, the
Mortgagors to prepay such Mortgage Loans. Notwithstanding the foregoing, the
following solicitations, if undertaken by Countrywide or any affiliate of
Countrywide, shall not be prohibited under this Section 8.14: (i) solicitations
that are directed to the general public at large, including, without limitation,
mass mailings based on commercially acquired mailing lists and newspaper, radio,
television and other mass media advertisements; (ii) statement inserts,
provided, however, that similar inserts are sent to the borrowers of other
mortgage loans serviced by Countrywide; (iii) solicitations made in response to
an inquiry from a Mortgagor relating to a payoff or information pertaining to a
mortgage loan product; and (iv) solicitations made as a part of a campaign
directed to all mortgagors with mortgage loans meeting certain defined
parameters (other than parameters relating to the Mortgagors or Mortgage Loans
specifically).
[INTENTIONALLY LEFT BLANK]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Countrywide and Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

              COUNTRYWIDE HOME LOANS, INC.,
as Countrywide
 
       
 
  By      /s/ Michael W. Schloessmann Jr.
 
       
 
      Michael W. Schloessmann Jr.
 
      Vice President
 
            RWT HOLDINGS, INC.,     as Purchaser
 
       
 
  By      /s/ RWT HOLDINGS, INC.
 
       
 
      Name:
 
      Title:

34



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT A
COLLATERAL DOCUMENTS

1.   Mortgage Note: The original Mortgage Note (or a lost note affidavit in a
form acceptable to an Agency) bearing all intervening endorsements, endorsed
“Pay to the order of ___, without recourse” and signed in the name of
Countrywide by an authorized officer.   2.   Assignment of Mortgage: The
original Assignment of Mortgage in blank.   3.   Guarantee: The original of any
guarantee executed in connection with the Mortgage Note.   4.   Mortgage: The
original Mortgage with evidence of recording thereon or, if such original
Mortgage has not been returned to Countrywide on or prior to the Closing Date by
the public recording office where such Mortgage has been delivered for
recordation, a copy of such Mortgage certified by Countrywide to be a true and
complete copy of the original Mortgage sent for recordation.   5.  
Modifications: The originals of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, if any.   6.  
Intervening Assignments: The originals of all intervening assignments of
Mortgage with evidence of recording thereon or, if any of such originals have
not been returned to Countrywide on or prior to the Closing Date by the public
recording office where such intervening assignment of Mortgage has been
delivered for recordation, a certified true and correct copy of such intervening
assignment of Mortgage sent for recordation.   7.   Title Policy: The original
mortgagee title insurance policy (or the equivalent thereof with respect to any
Mortgage Loan in which the related Mortgaged Property is located in a
jurisdiction where such title insurance is not customarily provided) if such
title insurance policy has been issued by the related title company on or prior
to the Closing Date.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PURCHASE CONFIRMATION
[COUNTRYWIDE LETTERHEAD]
[DATE]
[PURCHASER]
[STREET ADDRESS]
[CITY, STATE AND ZIP]
Attn: [CONTACT, TITLE]
Re:    Purchase Confirmation
Gentlemen and Ladies:
This purchase confirmation (the “Purchase Confirmation”) between Countrywide
Home Loans, Inc. (“Countrywide”) and [PURCHASER] (the “Purchaser”) sets forth
our agreement pursuant to which Purchaser is purchasing, and Countrywide is
selling, on a servicing-retained basis, those certain mortgage loans identified
in Exhibit A hereto and more particularly described herein (the “Mortgage
Loans”).
The purchase, sale and servicing of the Mortgage Loans as contemplated herein
shall be governed by that certain Mortgage Loan Purchase and Servicing Agreement
dated as of [DATE], between Countrywide and Purchaser (as amended herein and
otherwise, the “Agreement”). By executing this Purchase Confirmation, each of
Countrywide and Purchaser again makes, with respect to itself and each Mortgage
Loan, as applicable, all of the covenants, representations and warranties made
by each such party in the Agreement, except as the same may be amended by this
Purchase Confirmation.
All exhibits hereto are incorporated herein in their entirety. In the event
there exists any inconsistency between the Agreement and this Purchase
Confirmation, the latter shall be controlling notwithstanding anything contained
in the Agreement to the contrary. All capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.

1.   Assignment and Conveyance of Mortgage Loans. Upon Purchaser’s payment of
the Purchase Proceeds in accordance with Section 2.08 of the Agreement,
Countrywide shall sell, transfer, assign and convey to Purchaser, without
recourse, but subject to the terms of the Purchase Confirmation and the
Agreement, all of the right, title and interest of Countrywide in and to the
Mortgage Loans, excluding the servicing rights relating thereto. Each Mortgage
Loan shall be serviced by Countrywide pursuant to the terms of the Agreement.  
2.   Defined Terms. As used in the Agreement, the following defined terms shall
have meanings set forth below.

  a.   Closing Date: [DATE].         [b. Missing Credit Documents: As set forth
in Exhibit [B] hereto.]         [c. Pending Mortgage Loans: As set forth in
Exhibit [C] hereto.]     d.   Purchase Proceeds: With respect to [the Mortgage
Loans] [each Mortgage Loan] [the Mortgage Loans in each Segment], and as set
forth in Exhibit [A] hereto, the sum of (a) the product of (i) the Cut-off Date
Balance of [such Mortgage Loan] [such Mortgage Loans] [such Segment], and
(ii) the purchase price percentage set forth in Exhibit [A] hereto for such
[Mortgage Loan] [Mortgage Loans] [Segment], and (b) accrued interest from the
Cut-off Date through the day prior to the Closing Date, inclusive.

B-1



--------------------------------------------------------------------------------



 



  e.   Servicing Fee Rate: [0.25%] [0.375%] [With respect to the period prior to
the initial Interest Adjustment Date, [0.25]% and, thereafter, [0.375]%].

3.   Description of Mortgage Loans: Each Mortgage Loan complies with the
specifications set forth below in all material respects.

  a.   Loan Type: Each Mortgage Loan is a [Conventional] [Government] Mortgage
Loan and a [Adjustable Rate] [Balloon] [Convertible] [Fixed Rate] Mortgage Loan.
        [b. Index: On each Interest Adjustment Date, the applicable index rate
shall be a rate per annum equal to [the weekly average yield on U.S. Treasury
securities adjusted to a constant maturity of one year, as published by the
Board of Governors of the Federal Reserve System in Statistical Release
No. H.15] [the average of interbank offered rates for six-month U.S. dollar
denominated deposits in the London market (LIBOR), as published [in the Wall
Street Journal] [by FNMA] [the 11th District Cost of Funds as made available by
the Federal Home Loan Bank] [the weekly average yield on certificates of deposit
adjusted to a constant maturity of six months as published by the Board of
Governors of the Federal Reserve System in Statistical Release No. H.15 or a
similar publication]. ]     c.   Lien Position: Each Mortgage Loan is secured by
a perfected [first] [second] lien Mortgage.     d.   Underwriting Criteria: Each
Mortgage Loan [was underwritten generally in accordance with the Seller’s credit
underwriting guidelines in effect at the time such Mortgage Loan was originated]
[conforms to the FNMA or FHLMC mortgage eligibility criteria and is eligible for
sale to, and securitization by, FNMA or FHLMC] [conforms in all material
respects to the GNMA mortgage eligibility criteria and is eligible for sale and
securitization into a GNMA mortgage-backed security] [at the time of origination
was underwritten to guidelines which are consistent with an institutional
investor-quality mortgage loan].

Kindly acknowledge your agreement to the terms of this Purchase Confirmation by
signing in the appropriate space below and returning this Purchase Confirmation
to the undersigned. Telecopy signatures shall be deemed valid and binding to the
same extent as the original.

                      COUNTRYWIDE HOME LOANS, INC.       RWT HOLDINGS, INC.    
 
                   
By:
          By:        
 
                   
 
  Michael W. Schloessmann Jr.           Name:    
 
  Vice President           Title:    

B-2



--------------------------------------------------------------------------------



 



Exhibit A
to
Purchase Confirmation
Mortgage Loan Schedule
(attached)

B-3



--------------------------------------------------------------------------------



 



Exhibit B
to
Purchase Confirmation
Calculation of Purchase Proceeds
(attached)]

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTENTS OF CREDIT FILE

1.   Copies of Collateral Documents.   2.   Residential loan application.   3.  
Mortgage Loan closing statement.   4.   Verification of employment and income.  
5.   Verification of acceptable evidence of source and amount of downpayment.  
6.   Credit report on the Mortgagor.   7.   Residential appraisal report.   8.  
Photograph of the Mortgaged Property.   9.   Survey of the Mortgaged Property.  
10.   Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedules in the title policy, i.e., map or
plat, restrictions, easements, sewer agreements, home association declarations,
etc.   11.   All required disclosure statements.   12.   If required in an
appraisal, termite report, structural engineer’s report, water potability and
septic certification.   13.   Sales contract, if applicable.   14.   Insurance
premium receipts, ledger sheets, insurance claim files, correspondence, current
and historical computerized data files and all other processing, underwriting
and closing papers and records developed or originated by Countrywide or others,
required to qualify the Mortgage Loan.   15.   FNMA Form 1040, or its
equivalent.

C-1



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
(the “Agreement”)
between
COUNTRYWIDE HOME LOANS, INC.
(“Countrywide”)
and
RWT HOLDINGS, INC.
(“Purchaser”)
dated as of
April 1, 1998
Conventional
Residential Mortgage Loans
(SERVICING RETAINED)

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER ONE
to the
MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT,
dated as of April 1, 1998,
between
COUNTRYWIDE HOME LOANS INC.,
and
RWT HOLDINGS, INC.
     This AMENDMENT NUMBER ONE (this “Amendment”) is made as of February 27,
2004, between Countrywide Home Loans, Inc., (the “Seller”) and RWT Holdings,
Inc., (the “Purchaser”), to the Mortgage Loan Purchase and Servicing Agreement,
dated as of April 1, 1998 (as may be amended or supplemented from time to time,
the “Agreement”) between the Purchaser and the Seller, as otherwise amended.
RECITALS
     WHEREAS, the Seller and the Purchaser hereto desire to amend the Agreement
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.
     SECTION 2. Amendments.
   (A) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Closing Date the following
definition for Code:
     “Code: The Internal Revenue Code of 1986, as it may be amended from time to
time or any successor statute thereto, and applicable U.S. Department of
Treasury regulations issued pursuant thereto.”
   (B) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Determination Date and replacing it with
the following:
     “Determination Date: The 15th day of the month of the related Remittance
Date or if such 15th day is not a Business Day, the Business Day immediately
preceding such 15th day.”
   (C) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Eligible Account and replacing it with the
following:
     “Eligible Account: Any of (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of

2



--------------------------------------------------------------------------------



 



which (or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) have the highest short-term ratings of each Rating Agency at the time
any amounts are held on deposit therein, or (ii) an account or accounts in a
depository institution or trust company in which such accounts are insured by
the FDIC, or (iii) a trust account or accounts maintained with the trust
department of a federal or state chartered depository institution or trust
company, acting in its fiduciary capacity or (iv) any other account acceptable
to any Rating Agency. Eligible Accounts may bear interest.”
  (D) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Other Insurance Proceeds the
following definition for Pass-Through Transfer:
     “Pass-Through Transfer: As defined in Section 8.15(a)(ii).”
   (E) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Rating Agency the following
definition for REMIC and REMIC Provisions:
     “REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
     REMIC Provisions: Provisions of the federal income tax law relating to a
REMIC which appear at the Section 860A through 860 G of Subchapter M of
Chapter 1, Subtitle A of the Code, and related provisions, and regulations,
rulings or pronouncements promulgated thereunder, as the foregoing may be in
effect from time to time.”
   (F) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Remittance Date:
     “Remittance Date: The eighteenth (18th) day of any month, beginning with
the month next following the month in which the related Cut-off Date occurs, or
if such eighteenth (18th) day is not a Business Day, the first Business Day
immediately preceding such 18th day.”
   (G) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Other Insurance Proceeds the
following:
     “Whole Loan Transfer: As defined in Section 8.15(a)(i).”
   (H) Effective as of February 19, 2004, Section 3.02 of the Agreement is
modified by deleting the word “and” at the end of Section 3.02(oo), deleting the
period at the end of Section 3.02(pp) and replacing it with “;” and inserting
the following:
     “(qq) To the best of Countrywide’s knowledge, there is no pending action or
proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; to the best of
Countrywide’s knowledge, there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and to the best of
Countrywide’s knowledge, nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property. And to the best of
Countrywide’s knowledge, there does not exist on the related Mortgage

3



--------------------------------------------------------------------------------



 



Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined in the Comprehensive Environmental Response Compensation and
Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation;
     (rr) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (ss) None of the Mortgage Loans are classified as (a) “high cost” loans
under the Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “predatory”, or “covered”, loans under and in violation of any
other applicable state, federal or local law;
     (tt) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act; and
     (uu) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003.”
   (I) Effective as of February 19, 2004, Section 3.03(c) shall be amended by
inserting as the third paragraph therein the following:
               “In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Section 3.03, require that Countrywide deliver an
Opinion of Counsel to the effect that such repurchase or substitution will not
(i) result in the imposition of taxes on “prohibited transactions” of such REMIC
(as defined in Section 860F of the Code) or otherwise subject the REMIC to tax,
or (ii) cause the REMIC to fail to qualify as a REMIC at any time.”
   (J) Effective as of February 19, 2004, Section 4.01 shall be amended by
deleting the first sentence of the second paragraph and replacing it with the
following:
               “In accordance with the terms of this Agreement, Countrywide may
waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in Countrywide’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to Purchaser; provided, however, that Countrywide shall not
(a) permit any modification with respect to any Mortgage Loan that would
decrease the Mortgage Interest Rate (other than by adjustments required by the
terms of the Mortgage Note), result in the denial of coverage under a PMI
Policy, defer or forgive the payment of any principal or interest payments,
reduce the outstanding principal amount (except for actual payments of
principal), make future advances or extend the final maturity date on such
Mortgage Loan (b) with respect to any Mortgage Loan for which any payment due
remains delinquent for a period of 90 days or more, make any other
modifications, or (c) accept substitute or additional collateral, or release any
collateral, for a Mortgage Loan without Purchaser’s prior written consent.
   (K) Effective as of February 19, 2004, Section 4.01 shall be amended by
inserting as the third paragraph therein the following:

4



--------------------------------------------------------------------------------



 



               “Notwithstanding anything to the contrary in the this Agreement,
Countrywide shall not make or permit any modification, waiver or amendment of
any term of a Mortgage Loan that could cause any REMIC holding such Mortgage
Loan to fail to qualify as a REMIC or result in the imposition of any tax under
Section 860F(a) or 860G(d) of the Code on any REMIC holding such Mortgage Loan.”
   (L) Effective as of February 19, 2004, Section 4.03(a) shall be amended by
deleting it in its entirety and replacing it with the following:
“(a) Foreclosure. Countrywide shall use reasonable efforts to foreclose upon or
otherwise comparably convert the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments.
Countrywide shall use reasonable efforts to realize upon defaulted Mortgage
Loans, in such manner as will maximize the receipt of principal and interest by
Purchaser, taking into account, among other things, the timing of foreclosure
proceedings. In the event that any payment due under any Mortgage Loan remains
delinquent for a period of 90 days or more, Countrywide shall (a) act in the
best interests of the Purchaser, and such action may include the commencement of
foreclosure proceedings, (b) commence foreclosure proceedings, provided that
prior to commencing foreclosure proceedings, Countrywide shall notify the
Purchaser in writing of Countrywide’s intention to do so, and Countrywide shall
not commence foreclosure proceedings if the Purchaser objects to such action
within ten (10) Business Days of receiving such notice, and (c) respond to
reasonable inquiries of the Purchaser with respect to the Mortgage Loan or
related REO Property. The Purchaser may instruct Countrywide to commence
foreclosure proceedings on any Mortgage Loan for which any payment remains
delinquent for a period of 120 days or more. If Countrywide has commenced
foreclosure proceedings, it shall promptly notify the Purchaser and thereafter
periodically advise the Purchaser of the status of the foreclosure proceedings
and follow the Purchaser’s instructions in connection therewith. The foregoing
is subject to the provisions that, in any case in which Mortgaged Property shall
have suffered damage, Countrywide shall not be required to expend its own funds
toward the restoration of such property unless it shall determine in its
discretion (i) that such restoration will increase the proceeds of liquidation
of the related Mortgage Loan to Purchaser after reimbursement to itself for such
expenses, and (ii) that such expenses will be recoverable by Countrywide through
PMI Proceeds, Other Insurance Proceeds or Liquidation Proceeds from the related
Mortgaged Property. Countrywide shall notify Purchaser in writing of the
commencement of foreclosure proceedings. Such notice may be contained in the
reports prepared by Countrywide and delivered to Purchaser pursuant to the terms
and conditions of this Agreement. Countrywide shall be responsible for all costs
and expenses incurred by it in any foreclosure proceedings; provided, however,
that it shall be entitled to reimbursement thereof from proceeds from the
related Mortgaged Property.”
   (M) Effective as of February 19, 2004, Section 4.13(c) shall be amended by
deleting the first sentence of the second paragraph in its entirety and
replacing it with the following:
               “Subject to Section 4.03, each REO Disposition shall be carried
out by Countrywide at such price and upon such terms and conditions as
Countrywide deems to be in the best interest of Purchaser; provided, however,
that Countrywide shall first obtain the prior consent of Purchaser before
selling or agreeing to sell any REO Property.”
   (N) Effective as of February 19, 2004, Section 4.13(c) shall be amended by
inserting as the third and fourth paragraph therein with the following:
               “The REO Property must be sold within three years following the
end of the calendar year of the date of acquisition if a REMIC election has been
made with respect to the

5



--------------------------------------------------------------------------------



 



arrangement under which the Mortgage Loans and REO Property are held, unless
(i) the Purchaser shall have been supplied with an Opinion of Counsel to the
effect that the holding by the related trust of such Mortgaged Property
subsequent to such three-year period (and specifying the period beyond such
three-year period for which the Mortgaged Property may be held) will not result
in the imposition of taxes on “prohibited transactions” of the related trust as
defined in Section 860F of the Code, or cause the related REMIC to fail to
qualify as a REMIC, in which case the related trust may continue to hold such
Mortgaged Property (subject to any conditions contained in such Opinion of
Counsel), or (ii) the Purchaser or Countrywide shall have applied for, prior to
the expiration of such three-year period, an extension of such three-year period
in the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, Countrywide shall report monthly to the Purchaser as to
progress being made in selling such REO Property.
               Notwithstanding any other provision of this Agreement, if a REMIC
election has been made, no Mortgaged Property held by a REMIC shall be rented
(or allowed to continue to be rented) or otherwise used for the production of
income by or on behalf of the related trust or sold in such a manner or pursuant
to any terms that would (i) cause such Mortgaged Property to fail to qualify at
any time as “foreclosure property” within a meaning of Section 860G(a)(8) of the
Code, (ii) subject to the related trust to the imposition of any federal or
state income taxes on “net income from foreclosure property” with respect to
such Mortgaged Property within the meaning of Section 860G(c) of the Code, or
(iii) cause the sale of such Mortgaged Property to result in the receipt by the
related trust or any income from non-permitted assets as described in
Section 860F(a) (2)(B) of the Code, unless Countrywide has agreed to indemnify
and hold harmless the related trust with respect to the imposition of any such
taxes.”
   (O) Effective as of February 19, 2004, Article IV of the Agreement shall be
amended by inserting the following:
               “Section 4.20 Compliance with REMIC Provisions. If a REMIC
election has been made with respect to the arrangement under which the Mortgage
Loans and REO Property are held, Countrywide shall not take any action, cause
the REMIC to take any action or fail to take (or fail to cause to be taken) any
action that, under the REMIC Provisions, if taken or not taken, as the case may
be could (i) endanger the status of the REMIC as a REMIC or (ii) result in the
imposition of a tax upon the REMIC (including but not limited to the tax on
“prohibited transactions” as defined in Section 860F(a)(2) of the Code and the
tax on “contribution” to a REMIC set forth in Section 860G(d) of the Code unless
Countrywide has received an Opinion of Counsel (at the expense of the party
seeking to take such actions) to the effect that the contemplated action will
not endanger such REMIC status or result in the imposition of any such tax.”
   (P) Effective as of February 19, 2004, Section 5.03 shall be amended by
deleting the first sentence of the second paragraph in its entirety and
replacing it with the following:
               “Countrywide’s obligation to make such advances as to any
Mortgage Loan will continue through the earliest of: (a) the repurchase of the
Mortgage Loan by Countrywide pursuant to Section 3.03, or; (b) the Remittance
Date following the ultimate liquidation of the Mortgage Loan and the related REO
Property. In no event shall Countrywide be obligated to make an advance under
this Section 5.03 if at the time of such advance it reasonably determines that
such advance will be unrecoverable.”
   (Q) Effective as of February 19, 2004, Article VIII of the Agreement shall be
amended by inserting the following:

6



--------------------------------------------------------------------------------



 



               “Section 8.15 Reconstitution of Mortgage Loans.
               (a) Countrywide acknowledges and the Purchaser agrees that with
respect to some or all of the Mortgage Loans, the Purchaser may effect either:
                         (i) one or more sales of the Mortgage Loans as whole
loan transfers (each, a “Whole Loan Transfer”); and/or
                         (ii) one or more sales of the Mortgage Loans as public
or private pass-through transfers (each, a “Pass-Through Transfer”),
provided that no such transfer shall be effective if such transfer would result
in there being more than three (3) “Purchasers” outstanding hereunder with
respect to any Mortgage Loan Package including the initial Purchaser.
               (b) With respect to each Whole Loan Transfer or Pass-Through
Transfer, as the case may, Countrywide agrees:
                         (i) to reasonably cooperate with the Purchaser and any
prospective purchaser with respect to all reasonable requests and due diligence
procedures including participating in mandatory meetings with rating agencies,
bond insurers and such other parties as may be necessary and as the Purchaser
shall reasonably designate and participating in mandatory meetings with
prospective purchasers of the Mortgage Loans or interests therein and providing
necessary information as reasonably requested by such purchasers;
                         (ii) to execute all necessary agreements reasonably
required to be executed by Countrywide in connection with such Pass-Through
Transfer or Whole Loan Transfer (including a mutually acceptable assignment
assumption and recognition agreement) provided that any such agreements be
consistent with the terms hereof and impose no greater duties, liabilities or
obligations upon Countrywide or provide any lower benefits to Countrywide than
those set forth herein and provided that Countrywide is given an opportunity to
review and reasonably negotiate in good faith the content of any such
agreements;
                         (iii) to reasonably deliver to the Purchaser and to any
Person designated by the Purchaser for inclusion in any prospectus or other
offering material such publicly available information regarding Countrywide, its
financial condition and its mortgage loan delinquency, foreclosure and loss
experience and any additional information reasonably requested by the Purchaser
and necessary for such Whole Loan Transfer or Pass-Through Transfer, and which
Countrywide are capable of providing without unreasonable effort or expense, and
to indemnify the Purchaser for material misstatements or omissions contained in
such information; and
                         (iv) to reasonably deliver to the Purchaser, and to any
Person designated by the Purchaser, such required legal documents and in-house
Opinions of Counsel as are customarily delivered by originators or servicers, as
the case may be, and reasonably and mutually determined by the Purchaser and
Countrywide to be necessary in connection with Whole Loan Transfers or
Pass-Through Transfers, as the case may be, such in-house Opinions of Counsel
for a Pass-Through Transfer to be in the form reasonably acceptable to the
Purchaser and Countrywide, it being understood that the cost of any opinions of
outside counsel that may be required for a Whole Loan Transfer or Pass-Through
Transfer, as the case may be, shall be the sole responsibility of the Purchaser.

7



--------------------------------------------------------------------------------



 



               (c) The Purchaser shall reimburse Countrywide for any and all
expenses, costs and fees incurred by Countrywide in response to any requests for
information or assistance under this Section.”
     SECTION 3. Limited Effect. Except as expressly amended and modified by this
Amendment, the Agreement shall continue in full force and effect in accordance
with its terms. Reference to this Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith or herewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.
     SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 5. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  COUNTRYWIDE HOME LOANS, INC.    
 
                /s/ COUNTRYWIDE HOME LOANS, INC.    
 
  By:        
 
                Name:         Title:    
 
                RWT HOLDINGS, INC.    
 
                /s/ RWT HOLDINGS, INC.    
 
  By:        
 
                Name:         Title:    

9



--------------------------------------------------------------------------------



 



ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Purchase and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
December 15, 2005 (the “Assignment”), is entered into among RWT Holdings, Inc.
(the “Assignor”), Countrywide Home Loans, Inc., as the seller (the “Seller”),
Countrywide Home Loans Servicing L.P., as the servicer (“Servicer”), and DLJ
Mortgage Capital, Inc. (the “Assignee”).
RECITALS
     WHEREAS, RWT Holdings, Inc. (“RWT”) and the Seller have entered into a
certain Mortgage Loan Purchase and Servicing Agreement, dated as of April 1,
1998 (the “Mortgage Loan Purchase and Servicing Agreement”), as amended by the
Amendment Number One to such agreement dated February 27, 2004 (the “Amendment
Number One,” and together with the Mortgage Loan Purchase and Servicing
Agreement, the “Purchase and Servicing Agreement”), attached as Exhibit I hereto
and pursuant to the Purchase Confirmation(s) and Trade Confirmation(s) issued
under the Purchase and Servicing Agreement and listed in Appendix A hereto (the
“Purchase Confirmation(s)” and “Trade Confirmation(s),” respectively and
together with the Purchase and Servicing Agreement, the “Agreements”) RWT
acquired from the Seller certain Mortgage Loans (the “Mortgage Loans”); and
     WHEREAS, the Seller and the Servicer entered into an Assignment Agreement
dated January 1, 2001, whereby Seller assigned to Servicer its rights and
obligations as servicer under the Purchase and Servicing Agreement, and Servicer
has agreed to service the Mortgage Loans according to the provisions of the
Purchase and Servicing Agreement; and
     WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee
all of its right, title and interest in certain of the Mortgage Loans (the
“Specified Mortgage Loans”) listed on the mortgage loan schedule attached as
Exhibit II hereto (the “Specified Mortgage Loan Schedule”) and its rights under
the Purchase and Servicing Agreement with respect to the Specified Mortgage
Loans, and the Servicer agreed to service such Specified Mortgage Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby sells,
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights and obligations
provided under the Purchase and Servicing Agreement to the extent relating to
the Specified Mortgage Loans, the Assignee hereby accepts such assignment from
the Assignor, and the Seller and the Servicer hereby acknowledge such assignment
and assumption.
          (b) The Assignor is the sole owner of record and holder of each
Specified Mortgage Loans and the indebtedness evidenced by the related Mortgage
Note. Immediately prior to the transfer and assignment to the Assignee on the
date hereof, each Specified Mortgage Loan, including the related Mortgage Note
and the related Mortgage, were not subject to an assignment or pledge, and the
Assignor had good and marketable title to and was the sole owner thereof and had
full right to transfer and sell each Specified Mortgage Loan to the Assignee
free and clear of any encumbrance, equity, lien, pledge, charge, claim or
security interest and has the full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
Specified Mortgage Loan and following the sale of the Specified Mortgage Loan,
the Assignee will own such Specified Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest.
     2. Recognition of the Assignee.
     From and after the date hereof, the Seller and the Servicer shall recognize
the Assignee as the holder of the rights and benefits of the Purchaser, as
defined in the Purchase and Servicing Agreement, with respect to the Specified
Mortgage Loans and the Servicer will service the Specified Mortgage Loans for
the Assignee as if the Assignee and the Servicer had entered into a separate
servicing agreement for the servicing of the Specified Mortgage Loans in the
form of the Purchase and Servicing Agreement (as amended hereby) with the
Assignee as the Purchaser thereunder, the terms of which Purchase and Servicing
Agreement are incorporated herein by reference and amended hereby. It is the
intention of the parties hereto that this Assignment will be a separate and
distinct agreement, and the entire agreement, between the parties hereto to the
extent of the Specified Mortgage Loans and shall be binding upon and for the
benefit of the respective successors and assigns of the parties hereto.
     3. Amendment to the Purchase and Servicing Agreement.
     The Purchase and Servicing Agreement is hereby amended as set forth in
Appendix B hereto with respect to the Specified Mortgage Loans.
     4. Representations and Warranties.
          (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Purchase and Servicing Agreement or this Assignment.

 



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
          (c) Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
     5. Continuing Effect.
     Except as contemplated hereby, the Agreements shall remain in full force
and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 8.15 of the Purchase and
Servicing Agreement and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.
     6. Governing Law.
     This Assignment and the rights and obligations hereunder shall be governed
by and construed in accordance with the internal laws of the State of New York.
     7. Notices.
     Any notices or other communications permitted or required under the
Agreements to be made to the Assignor and Assignee shall be made in accordance
with the terms of the Agreements and shall be sent to the Assignor and Assignee
as follows:
RWT Holdings, Inc.
One Belvedere Place, Suite 310
Mill Valley, CA 94941
Attn:
DLJ Mortgage Capital, Inc.
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attn:
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Purchase
and Servicing Agreement.
     8. Counterparts.
     This Assignment may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     9. Definitions.
     Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Assignment the
day and year first above written.

              ASSIGNOR:
 
            RWT HOLDINGS, INC.
 
            /s/ RWT HOLDINGS, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE:
 
            DLJ MORTGAGE CAPITAL, INC.
 
            /s/ DLJ MORTGAGE CAPITAL, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SELLER:
 
            COUNTRYWIDE HOME LOANS, INC.
 
            /s/ COUNTRYWIDE HOME LOANS, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SERVICER:
 
            COUNTRYWIDE HOME LOANS SERVICING, L.P.
 
            By, Countrywide GP, Inc., its general partner
 
            /s/ COUNTRYWIDE GP, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Purchase Confirmation(s) Dates   Trade Confirmation(s) Dates     11/29/05

 



--------------------------------------------------------------------------------



 



APPENDIX B
     1. The definition of “Servicing Fee Rate” is revised to read as follows:
     “Servicing Fee Rate: With respect to any Mortgage Loan, a rate per annum,
equal to 0.250% prior to the            initial Interest Adjustment Date, and
thereafter 0.375%.”
     2. Section 3.02 is hereby revised to delete the “and” at the end of
Section 3.02(tt), deleting the period at the end of Section 3.02(uu) and
replacing it with a “;” and adding the following representations and warranties
to the end of such section:
     “(vv) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (ww) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (xx) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (yy) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Loan” as defined in Part 40
and Part 32.00 et seq. and 209 C.M.R. Sections 40.01 et seq., which became
effective March 22, 2001.
3. Section 4.01 shall be amended by deleting the first sentence of the second
paragraph and replacing it with the following:
               “In accordance with the terms of this Agreement, Countrywide may
waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in Countrywide’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to Purchaser.”
4. Section 4.03(a) shall be amended by deleting it in its entirety and replacing
it with the following:
               “(a) Foreclosure. Countrywide shall use reasonable efforts to
foreclose upon or otherwise comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as
to which no satisfactory arrangements can be made for collection of delinquent
payments. Countrywide shall use reasonable efforts to realize upon defaulted
Mortgage Loans, in such manner as will maximize the receipt of principal and
interest by Purchaser, taking into account, among other things, the timing of
foreclosure proceedings. The foregoing is subject to the provisions that, in any
case in which Mortgaged Property shall have suffered damage,

 



--------------------------------------------------------------------------------



 



Countrywide shall not be required to expend its own funds toward the restoration
of such property unless it shall determine in its discretion (i) that such
restoration will increase the proceeds of liquidation of the related Mortgage
Loan to Purchaser after reimbursement to itself for such expenses, and (ii) that
such expenses will be recoverable by Countrywide through PMI Proceeds, Other
Insurance Proceeds or Liquidation Proceeds from the related Mortgaged Property.
Countrywide shall notify Purchaser in writing of the commencement of foreclosure
proceedings. Such notice may be contained in the reports prepared by Countrywide
and delivered to Purchaser pursuant to the terms and conditions of this
Agreement. Countrywide shall be responsible for all costs and expenses incurred
by it in any foreclosure proceedings; provided, however, that it shall be
entitled to reimbursement thereof from proceeds from the related Mortgaged
Property.”
5. Section 4.13(c) shall be amended by deleting the first sentence of the second
paragraph in its entirety and replacing it with the following:
               Each REO Disposition shall be carried out by Countrywide at such
price and upon such terms and conditions as Countrywide deems to be in the best
interest of Purchaser.

 



--------------------------------------------------------------------------------



 



APPENDIX C
REGULATION AB COMPLIANCE ADDENDUM
TO ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
(SERVICING-RETAINED)
     This Regulation AB Compliance Addendum (this “Reg AB Addendum”), is dated
as of December 15, 2005, by and among DLJ Mortgage Capital, Inc. (“Purchaser”),
Countrywide Home Loans, Inc. (“Seller”) and Countrywide Home Loans Servicing
L.P. (the “Servicer”), to that certain Assignment, Assumption and Recognition
Agreement, dated as of December 15, 2005, by and among RWT Holdings, Inc., the
Seller, the Servicer., and the Purchaser (as amended, modified or supplemented,
the “Agreement”).
WITNESSETH
     WHEREAS, the Seller, the Servicer and the Purchaser have agreed to adopt an
addendum to the Agreement to reflect the intention of the parties to comply with
Regulation AB.
     NOW, THEREFORE, in consideration of the mutual promises and mutual
obligations set forth herein, the Seller, the Servicer and the Purchaser hereby
agree as follows:
ARTICLE I
DEFINED TERMS
     Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Agreement. The following terms shall have the
meanings set forth below, unless the context clearly indicates otherwise:
     Commission: The United States Securities and Exchange Commission.
     Company Information: As defined in Section 10.07(a)(i)(A).
     Depositor: The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
     Exchange Act: The Securities Exchange Act of 1934, as amended.
     Master Servicer: With respect to a Securitization Transaction, the “master
servicer”, if any, identified by the Purchaser and identified in related
transaction documents.
     Qualified Correspondent: Any Person from which the Seller purchased
Mortgage Loans, provided that the following conditions are satisfied: (i) such
Mortgage Loans were either (x)

 



--------------------------------------------------------------------------------



 



originated pursuant to an agreement between the Seller and such Person that
contemplated that such Person would underwrite mortgage loans from time to time,
for sale to the Seller, in accordance with underwriting guidelines designated by
the Seller (“Designated Guidelines”) or guidelines that do not vary materially
from such Designated Guidelines or (y) individually re-underwritten by the
Seller to the Designated Guidelines at the time such Mortgage Loans were
acquired by the Seller; (ii) either (x) the Designated Guidelines were, at the
time such Mortgage Loans were originated, used by the Seller in origination of
mortgage loans of the same type as the Mortgage Loans for the Seller’s own
account or (y) the Designated Guidelines were, at the time such Mortgage Loans
were underwritten, designated by the Seller on a consistent basis for use by
lenders in originating mortgage loans to be purchased by the Seller; and
(iii) the Seller employed, at the time such Mortgage Loans were acquired by the
Seller, pre-purchase or post-purchase quality assurance procedures (which may
involve, among other things, review of a sample of mortgage loans purchased
during a particular time period or through particular channels) designed to
ensure that either Persons from which it purchased mortgage loans properly
applied the underwriting criteria designated by the Seller or the Mortgage Loans
purchased by the Seller substantially complied with the Designated Guidelines.
     Reconstitution: Any Securitization Transaction or Whole Loan Transfer.
     Reconstitution Agreements: The agreement or agreements entered into by the
Servicer and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Specified Mortgage Loans
serviced hereunder, in connection with a Whole Loan Transfer or a Pass-Through
Transfer as set forth in Section 8.15 of the Mortgage Loan Purchase and
Servicing Agreement. Such agreement or agreements shall prescribe the rights and
obligations of the Servicer in servicing the related Specified Mortgage Loans.
     Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
     Securities Act: The Securities Act of 1933, as amended.
     Securitization Transaction. Any transaction subject to Regulation AB
involving either (1) a sale or other transfer of some or all of the Specified
Mortgage Loans directly or indirectly to an issuing entity in connection with an
issuance of publicly offered, rated mortgage-backed securities or (2) an
issuance of publicly offered, rated securities, the payments on which are
determined primarily by reference to one or more portfolios of residential
mortgage loans consisting, in whole or in part, of some or all of the Specified
Mortgage Loans.
     Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
     Static Pool Information: Static pool information as described in
Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

 



--------------------------------------------------------------------------------



 



     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Specified Mortgage
Loans but performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Specified Mortgage Loans under the direction or
authority of the Servicer or a Subservicer.
     Subservicer: Any Person that services Specified Mortgage Loans on behalf of
the Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
     Third-Party Originator: Each Person, other than a Qualified Correspondent,
that originated Specified Mortgage Loans acquired by the Seller.
10. Compliance With Regulation AB.
     10.01. Intent of the Parties; Reasonableness.
     The Assignee, the Seller and the Servicer acknowledge and agree that the
purpose of Section 10 of this Agreement is to facilitate compliance by the
Assignee and any Depositor with the provisions of Regulation AB and related
rules and regulations of the Commission. Neither the Assignee nor any Depositor
shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder. The Seller and the Servicer
acknowledge that interpretations of the requirements of Regulation AB may change
over time, whether due to interpretive guidance provided by the Commission or
its staff or otherwise or reasonable advice of counsel acceptable to the
Assignee and the Seller and the Servicer agree to negotiate in good faith with
the Assignee or any Depositor with regard to any reasonable requests for
delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB. In connection with any Securitization
Transaction, the Seller and the Servicer shall cooperate fully with the Assignee
to deliver to the Assignee (including any of its assignees or designees) and any
Depositor, any and all statements, reports, certifications, records and any
other information necessary to permit the Assignee or such Depositor to comply
with the provisions of Regulation AB, together with such disclosures relating to
the Seller, the Servicer, any Subservicer, any Third-Party Originator and the
Specified Mortgage Loans, or the servicing of the Specified Mortgage Loans,
necessary in order to effect such compliance.
     The Assignee agrees that it will cooperate with the Seller and Servicer and
provide sufficient and timely notice of any information requirements pertaining
to a Securitization Transaction. The Assignee will make all reasonable efforts
to limit requests for information, reports or any other materials to items
required for compliance with Regulation AB, and shall not request information
which is not required for such compliance.
     10.02. Additional Representations and Warranties of the Seller and the
Servicer.
     (a) Each of the Seller and Servicer shall be deemed to represent to the
Purchaser and to any Depositor, as of the date on which information is first
provided to the Purchaser or any

 



--------------------------------------------------------------------------------



 



Depositor under Section 10.03 that, except as disclosed in writing to the
Purchaser or such Depositor prior to such date: (i) the Seller and the Servicer
are not aware and have not received notice that any default, early amortization
or other performance triggering event has occurred as to any other
securitization due to any act or failure to act of the Seller or Servicer;
(ii) the Servicer has not been terminated as servicer in a residential mortgage
loan securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material noncompliance with the
applicable Servicing Criteria with respect to other securitizations of
residential mortgage loans involving the Servicer has been disclosed or reported
by the Servicer; (iv) no material changes to the Servicer’s policies or
procedures with respect to the servicing function it will perform under this
Agreement and any Reconstitution Agreement for mortgage loans of a type similar
to the Specified Mortgage Loans have occurred during the three-year period
immediately preceding the related Securitization Transaction; (v) there are no
aspects of the Servicer’s financial condition that could have a material adverse
effect on the performance by the Servicer of its servicing obligations under
this Agreement or any Reconstitution Agreement; (vi) there are no material legal
or governmental proceedings pending (or known to be contemplated) against the
Seller, the Servicer, any Subservicer or any Third-Party Originator; and
(vii) there are no affiliations, relationships or transactions relating to the
Seller, the Servicer, any Subservicer or any Third-Party Originator with respect
to any Securitization Transaction and any party thereto identified by the
related Depositor of a type described in Item 1119 of Regulation AB.
     (b) If so requested by the Assignee or any Depositor on any date following
the date on which information is first provided to the Assignee or any Depositor
under Section 10.03, each of the Seller and the Servicer shall, use its
reasonable best efforts to within five (5) Business Days, but in no event later
than ten (10) Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in paragraph (a) of
this Section or, if any such representation and warranty is not accurate as of
the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.
     Section 10.03. Information to Be Provided by theSeller and the Servicer.
     In connection with any Securitization Transaction the Seller and the
Servicer, as applicable, shall (i) use its reasonable best efforts to within
five (5) Business Days, but in no event later than ten (10) Business Days,
following request by the Assignee or any Depositor, provide to the Assignee and
such Depositor (or, as applicable, cause each Third-Party Originator and each
Subservicer to provide), in writing reasonably required for compliance with
Regulation AB, the information and materials specified in paragraphs (a), (b),
(c) and (f) of this Section 10.03, and (ii) as promptly as practicable following
notice to or discovery by the Seller or Servicer, provide to the Assignee and
any Depositor (as required under Regulation AB) the information specified in
paragraph (d) of this Section 10.03.
     (a) If so requested by the Assignee or any Depositor, the Seller shall
provide such information regarding (i) the Seller, as originator of the
Specified Mortgage Loans (including as an acquirer of Specified Mortgage Loans
from a Qualified Correspondent, if applicable), or (ii) as applicable, each
Third-Party Originator, and (iii) as applicable, each Subservicer, as is
requested for the purpose of compliance with Items 1103(a)(1), 1105 (subject to
paragraph (b) below), 1110, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:

 



--------------------------------------------------------------------------------



 



     (A) the originator’s form of organization;
     (B) to the extent material, a description of the originator’s origination
program and how long the originator has been engaged in originating residential
mortgage loans, which description shall include a discussion of the originator’s
experience in originating mortgage loans of a similar type as the Specified
Mortgage Loans; if material, information regarding the size and composition of
the originator’s origination portfolio; and information that may be material, to
an analysis of the performance of the Specified Mortgage Loans, including the
originators’ credit-granting or underwriting criteria for mortgage loans of
similar type(s) as the Specified Mortgage Loans and such other information as
the Assignee or any Depositor may reasonably request for the purpose of
compliance with Item 1110(b)(2) of Regulation AB;
     (C) a description of any material legal or governmental proceedings pending
(or known to be contemplated by a governmental authority) against the Seller,
each Third-Party Originator, as applicable, and each Subservicer; and
     (D) a description of any affiliation or relationship between the Seller,
each Third-Party Originator, if applicable, each Subservicer and any of the
following parties to a Securitization Transaction, as such parties are
identified to the Seller by the Assignee or any Depositor in writing within in
ten days in advance of such Securitization Transaction:
(1)   the sponsor;
(2)   the depositor;
(3)   the issuing entity;
(4)   any servicer;
(5)   any trustee;
(6)   any originator;
(7)   any significant obligor;
(8)   any enhancement or support provider; and
(9)   any other material transaction party.
     (b) If so requested by the Assignee or any Depositor and as Required under
Regulation AB, the Seller shall provide (or, as applicable, cause each
Third-Party Originator to provide) Static Pool Information with respect to the
mortgage loans (of a similar type as the Specified Mortgage Loans, as reasonably
identified by the Assignee as provided below) originated by (i) the Seller, if
the Seller is an originator of Specified Mortgage Loans (including as an
acquirer of Specified Mortgage Loans from a Qualified Correspondent, if
applicable), and/or (ii) as applicable, each Third-Party Originator. Such Static
Pool Information shall be prepared by the Seller (or, if applicable, the
Third-Party Originator) on the basis of its reasonable, good faith
interpretation of the requirements of Item 1105(a)(1)-(3) of Regulation AB. To
the extent that there is reasonably available to the Seller (or Third-Party
Originator, as applicable) Static Pool Information with respect to more than one
mortgage loan type, the Assignee or any Depositor shall be entitled to specify
whether some or all of such information shall be provided pursuant to this
paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Assignee
or any Depositor. Such Static Pool Information for each vintage origination year
or prior securitized pool, as applicable, shall be presented in increments no
less frequently than quarterly over the life

 



--------------------------------------------------------------------------------



 



of the mortgage loans included in the vintage origination year or prior
securitized pool. The most recent periodic increment must be as of a date no
later than 135 days prior to the date of the prospectus or other offering
document in which the Static Pool Information is to be included or incorporated
by reference. The Static Pool Information shall be provided in an electronic
format that provides a permanent record of the information provided, such as a
portable document format (pdf) file, or other such electronic format.
     If so requested by the Assignee or any Depositor, the Seller shall provide
(or, as applicable, cause each Third-Party Originator to provide), at the
expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), procedures letters
of certified public accountants pertaining to Static Pool Information relating
to prior securitized pools for securitizations closed on or after January 1,
2006 or, in the case of Static Pool Information with respect to the Seller’s or,
if applicable, Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Assignee or such Depositor shall
reasonably request. Such statements and letters shall be addressed to and be for
the benefit of such parties as the Assignee or such Depositor and the Seller may
mutually agree upon as reliant on the Static Pool Information, which may
include, by way of example, any Sponsor, any Depositor, any broker dealer acting
as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Assignee or such
Depositor.
     (c) If reasonably requested by the Assignee or any Depositor, the Servicer
shall provide such information regarding the Servicer, as servicer of the
Specified Mortgage Loans, and each Subservicer (each Servicer and each
Subservicer, for purposes of this paragraph, a “Servicer”), as is reasonably
requested for the purpose of compliance with Items 1108 of Regulation AB. Such
information shall include, at a minimum:
     (A) the Servicer’s form of organization;
     (B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any Reconstitution Agreements; information regarding the
size, composition and growth of the Servicer’s portfolio of residential mortgage
loans of a type similar to the Specified Mortgage Loans and information on
factors related to the Servicer that may be material, to any analysis of the
servicing of the Specified Mortgage Loans or the related asset-backed
securities, as applicable, including, without limitation:
(1) whether any prior securitizations of mortgage loans of a type similar to the
Specified Mortgage Loans involving the Servicer have defaulted or experienced an
early amortization or other performance triggering event because of servicing
during the three-year period immediately preceding the related Securitization
Transaction;
(2) the extent of outsourcing the Servicer utilizes;

 



--------------------------------------------------------------------------------



 



(3) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
(4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
(5) such other information as the Assignee or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
     (C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Specified Mortgage Loans;
     (D) information regarding the Servicer’s financial condition, to the extent
that there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under this Agreement or any
Reconstitution Agreement;
     (E) information regarding advances made by the Servicer on the Specified
Mortgage Loans and the Servicer’s overall servicing portfolio of residential
mortgage loans for the three-year period immediately preceding the related
Securitization Transaction, which may be limited to a statement by an authorized
officer of the Servicer to the effect that the Servicer has made all advances
required to be made on residential mortgage loans serviced by it during such
period, or, if such statement would not be accurate, information regarding the
percentage and type of advances not made as required, and the reasons for such
failure to advance;
     (F) a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Specified Mortgage Loans;
     (G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and
     (H) information as to how the Servicer defines or determines delinquencies
and charge-offs, including the effect of any grace period, re-aging,
restructuring, partial payments considered current or other practices with
respect to delinquency and loss experience.
     (d) If reasonably requested by the Assignee or any Depositor for the
purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, each of the Seller and the
Servicer, as applicable, shall (or shall cause each Subservicer and, if
applicable, any Third-Party Originator to) (i) notify the Assignee and any

 



--------------------------------------------------------------------------------



 



Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Seller, the Servicer, any Subservicer or any Third-Party
Originator and (B) any affiliations or relationships that develop following the
closing date of a Securitization Transaction between the Seller, the Servicer,
any Subservicer or any Third-Party Originator and any of the parties specified
in clause (D) of paragraph (a) of this Subsection (and any other parties
identified in writing by the requesting party) with respect to such
Securitization Transaction, and (ii) provide to the Assignee and any Depositor a
description of such proceedings, affiliations or relationships.
     (e) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement or any applicable Reconstitution
Agreement related thereto by any Person (i) into which the Servicer or such
Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Servicer or any Subservicer, the Servicer shall provide to the
Assignee and any Depositor, at least 15 calendar days prior to the effective
date of such succession or appointment, (x) written notice to the Assignee and
any Depositor of such succession or appointment and (y) in writing, all
information reasonably requested by the Assignee or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.
     (f) In addition to such information as the Servicer, is obligated to
provide pursuant to other provisions of this Agreement, if reasonably requested
by the Assignee or Depositor, and to the extent permitted by applicable law, the
Servicer shall provide such information which is reasonably available to the
Servicer without unreasonable effort or expense, regarding the performance or
servicing of the Specified Mortgage Loans as is reasonably required to
facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB.
     (g) If reasonably requested by the Assignee or any Depositor, the Seller
and the Servicer shall provide to the Assignee or any Depositor, such additional
information as they may reasonably request, including evidence of the
authorization of the person signing any certification or statement, financial
information and reports, and such other information related to the Seller or
Servicer or its performance hereunder.
     Section 10.04. Servicer Compliance Statement.
     On or before March 5 of each calendar year, commencing in 2007, the
Servicer shall deliver to the Assignee, any Master Servicer and any Depositor a
statement of compliance addressed to the Assignee and such Depositor and signed
by an authorized officer of the Servicer, to the effect that (i) a review of the
Servicer’s servicing activities during the immediately preceding calendar year
(or applicable portion thereof) and of its performance under the servicing
provisions of this Agreement and any applicable Reconstitution Agreement during
such period has been made under such officer’s supervision, and (ii) to the best
of such officers’ knowledge, based on such review, the Servicer has fulfilled
all of its servicing obligations under this Agreement and any applicable
Reconstitution Agreement in all material respects throughout such calendar year
(or applicable portion thereof) or, if there has been a failure to fulfill any
such obligation in any material respect, specifically identifying each such
failure known to such officer and the nature and the status thereof.
     Section 10.05. Report on Assessment of Compliance and Attestation.

 



--------------------------------------------------------------------------------



 



     (a) On or before March 5 of each calendar year, commencing in 2007, the
Servicer shall:
     (i) deliver to the Assignee, any Master Servicer and any Depositor a report
regarding the Servicer’s assessment of compliance with the Servicing Criteria
during the immediately preceding calendar year, as required under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report shall
be addressed to the Assignee and such Depositor and signed by an authorized
officer of the Servicer, and shall address each of the applicable Servicing
Criteria as specified on the form of certification attached as Exhibit III
hereto.
     (ii) deliver to the Assignee and any Depositor a report of a registered
public accounting firm that attests to, and reports on, the assessment of
compliance made by the Servicer and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
     (iii) cause each Subservicer, and each Subcontractor determined by the
Servicer pursuant to Section 10.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB (each, a
“Participating Entity”), to deliver to the Assignee and any Depositor an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (a) and (b) of this Section; and
     (iv) deliver to the Assignee and any Depositor or any other Person that
will be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a Securitization Transaction in the form attached hereto
as Exhibit IV.
The Servicer acknowledges that the party identified in clause (a)(iv) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.
     (b) Each assessment of compliance provided by a Subservicer pursuant to
Section 10.05(a)(i) shall address each of the applicable Servicing Criteria
specified on a certification substantially in the form of Exhibit III hereto
delivered to the Assignee concurrently with the execution of this Agreement or,
in the case of a Subservicer subsequently appointed as such, on or prior to the
date of such appointment. An assessment of compliance provided by a
Participating Entity pursuant to Section 10.05(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
pursuant to Section 10.06.
     Section 10.06. Use of Subservicers and Subcontractors.
     The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer under this
Agreement or any related Reconstitution Agreement unless the Servicer complies
with the provisions of paragraph (a) of this Section. The Servicer shall not
hire or otherwise utilize the services of any Subcontractor, and shall not
permit any Subservicer to hire or otherwise utilize the services of any
Subcontractor, to fulfill any of the

 



--------------------------------------------------------------------------------



 



     obligations of the Servicer under this Agreement or any Reconstitution
Agreement unless the Servicer complies with the provisions of paragraph (b) of
this Section.
     (a) It shall not be necessary for the Servicer to seek the consent of the
Assignee or any Depositor to the utilization of any Subservicer. If required by
Regulation AB, after reasonable notice from the Assignee of the parties involved
in the Assignee’s Securitization Transaction, the Servicer shall cause any
Subservicer used by the Servicer (or by any Subservicer) for the benefit of the
Assignee and any Depositor to comply with the provisions of this Section and
with Sections 10.02, 10.03(c) and (e), 10.04, 10.05 and 10.07 of this Agreement,
and to provide the information required with respect to such Subservicer under
Section 10.03(d) of this Agreement. The Servicer shall be responsible for
obtaining from each Subservicer and delivering to the Assignee and any Depositor
any servicer compliance statement required to be delivered by such Subservicer
under Section 10.04, any assessment of compliance and attestation required to be
delivered by such Subservicer under Section 10.05 and any certification required
to be delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 10.05 as and when required to be delivered.
     (b) It shall not be necessary for the Servicer to seek the consent of the
Assignee or any Depositor to the utilization of any Subcontractor. If required
by Regulation AB, after reasonable notice from the Assignee of the parties
involved in the Assignee’s Securitization Transaction, the Servicer shall
promptly upon request provide to the Assignee and any Depositor (or any designee
of the Depositor, such as a master servicer or administrator) a written
description of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are Participating
Entities, and (iii) which elements of the Servicing Criteria will be addressed
in assessments of compliance provided by each Participating Entity identified
pursuant to clause (ii) of this paragraph.
     The Servicer shall cause any such Participating Entity used by the Servicer
(or by any Subservicer) for the benefit of the Purchaser and any Depositor to
comply with the provisions of Sections 10.05 and 10.07 2(e) of this Agreement.
The Servicer shall be responsible for obtaining from each Participating Entity
and delivering to the Assignee and any Depositor assessment of compliance and
attestation required to be delivered by such Participating Entity under Section
10.05, in each case as and when required to be delivered.
     Section 10.07. Indemnification; Remedies.
     (a) Each of the Seller and the Servicer shall indemnify the Assignee and
each of the following parties participating in a Securitization Transaction:
each sponsor and issuing entity; the Master Servicer, each Person responsible
for the execution or filing of any report required to be filed with the
Commission with respect to such Securitization Transaction, or for execution of
a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Securitization Transaction; each Person who controls
any of such parties (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and any affiliated broker/dealer directly
involved in the Securitization Transaction; and the respective present and
former directors, officers and employees of each of the foregoing and of the
Depositor, and shall hold each of them harmless from and against any losses,
damages, penalties,

 



--------------------------------------------------------------------------------



 



fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:
     (i)(A) any untrue statement of a material fact contained or alleged to be
contained in any written information, written report, certification or other
material provided under this Agreement by or on behalf of the Seller or
Servicer, as applicable, or provided under this Agreement by or on behalf of any
Subservicer, Participating Entity or, if applicable, Third-Party Originator
(collectively, the “Company Information”), or (B) the omission or alleged
omission to state in the Company Information a material fact required to be
stated in the Company Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Company Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Company Information or any portion
thereof is presented together with or separately from such other information;
     (ii) any failure by the Servicer, any Subservicer, any Participating Entity
or any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Agreement,
including the failure to by the Servicer to identify pursuant to
Section 10.06(b) any Participating Entity; or
     (iii) any breach by the Seller or the Servicer, as applicable, of a
representation or warranty set forth in Section 10.02(a) or in a writing
furnished pursuant to Section 10.02(b) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Seller or the
Servicer, as applicable, of a representation or warranty in a writing furnished
pursuant to Section 10.02(b) to the extent made as of a date subsequent to such
closing date; or
     (iv) the gross negligence of the Servicer, in connection with its
performance under Section 10.04 or Section 10.05 of this Regulation AB Addendum.
     This indemnification shall survive the termination of this Agreement or any
party to this Agreement.
     In the case of any failure of performance described in clause (a)(ii) of
this Section, the Seller or the Servicer, as applicable, shall promptly
reimburse the Assignee, any Depositor, as applicable, and each Person
responsible for the execution or filing of any report required to be filed with
the Commission with respect to such Securitization Transaction, or for execution
of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the
Exchange Act with respect to such Securitization Transaction, for all costs
reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Seller, Servicer, any Subservicer, any Participating Entity or
any Third-Party Originator.
(b) (i) Any failure by the Seller or the Servicer, any Subservicer, any
Participating Entity or any Third-Party Originator to deliver any information,
report, certification,

 



--------------------------------------------------------------------------------



 



accountants’ letter or other material when and as required under this Agreement,
which continues unremedied for nine (9) Business Days after receipt by the
Seller or the Servicer, as applicable, and the applicable Subservicer,
Subcontractor, or Third-Party Originator of written notice of such failure from
the Assignee or Depositor shall, except as provided in clause (B) of this
paragraph, constitute an Event of Default with respect to the Seller or the
Servicer, as applicable, under this Agreement and any applicable Reconstitution
Agreement, and shall entitle the Purchaser or Depositor, as applicable, in its
sole discretion to terminate the rights and obligations of the Servicer under
this Agreement and/or any applicable Reconstitution Agreement related thereto
without payment (notwithstanding anything in this Agreement or any applicable
Reconstitution Agreement related thereto to the contrary) of any compensation to
the Servicer; provided, however it is understood that the Servicer shall remain
entitled to receive reimbursement for all unreimbursed Monthly Advances and
Servicing Advances made by the Servicer under this Agreement and/or any
applicable Reconstitution Agreement. Notwithstanding anything to the contrary
set forth herein, to the extent that any provision of this Agreement and/or any
applicable Reconstitution Agreement expressly provides for the survival of
certain rights or obligations following termination of the Servicer, such
provision shall be given effect.
     (ii) Any failure by the Servicer, any Subservicer or any Participating
Entity to deliver any information, report, certification or accountants’ letter
required under Regulation AB when and as required under Section 10.04 or 10.05,
including any failure by the Servicer to identify a Participating Entity, which
continues unremedied for ten calendar days after the date on which such
information, report, certification or accountants’ letter was required to be
delivered shall constitute an Event of Default with respect to the Servicer
under this Agreement and any applicable Reconstitution Agreement, and shall
entitle the Assignee or Depositor, as applicable, in its sole discretion to
terminate the rights and obligations of the Servicer under this Agreement and/or
any applicable Reconstitution Agreement without payment (notwithstanding
anything in this Agreement to the contrary) of any compensation to the Servicer;
provided, however it is understood that the Servicer shall remain entitled to
receive reimbursement for all unreimbursed Monthly Advances and Servicing
Advances made by the Servicer under this Agreement and/or any applicable
Reconstitution Agreement. Notwithstanding anything to the contrary set forth
herein, to the extent that any provision of this Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Servicer, such provision shall be
given effect.
     (iii) The Servicer shall promptly reimburse the Assignee (or any designee
of the Assignee, such as a master servicer) and any Depositor, as applicable,
for all reasonable expenses incurred by the Assignee (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Servicer and the transfer of servicing of the Specified Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Servicer, the Assignee or any Depositor may have under other
provisions of this Agreement and/or any applicable Reconstitution Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.

 



--------------------------------------------------------------------------------



 



(c) The Assignee agrees to indemnify and hold harmless the Seller, the Servicer,
any Subservicer, any Participating Entity, and, if applicable, any Third-Party
Originator, each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
respective present and former directors, officers and employees of each of the
foregoing from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon any
untrue statement or alleged untrue statement of any material fact contained in
any filing with the Commission or the omission or alleged omission to state in
any filing with the Commission a material fact required to be stated or
necessary to be stated in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement, alleged untrue
statement, omission, or alleged omission relates to any filing with the
Commission other than the Company Information.
[Signature Page Follows]
     IN WITNESS WHEREOF, the Purchaser, the Seller and the Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the day and year first above written.

              DLJ MORTGAGE CAPITAL, INC.,     as Purchaser
 
       
 
  By:   /s/ DLJ MORTGAGE CAPITAL, INC.
 
  Name:    
 
  Title:    
 
            COUNTRYWIDE HOME LOANS, INC.     as Seller
 
       
 
  By:   /s/ COUNTRYWIDE HOME LOANS, INC.
 
  Name:    
 
  Title:    
 
            COUNTRYWIDE HOME LOANS SERVICING LP,     as Servicer
 
            By: Countrywide GP, Inc., its general partner
 
       
 
  By:   /s/ COUNTRYWIDE GP, INC.
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT II

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT III
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be delivered by [the Servicer] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
       
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   X
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   X
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   X
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   X
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   X
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   X
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   X

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   X
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

     
 
  [NAME OF SERVICER] [NAME OF SUBSERVICER]
 
   
 
  Date:
                                                                                
 
   
 
  By:                                                         
                           
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
FORM OF ANNUAL CERTIFICATION
     Re:  The [     ] agreement dated as of [    ], 200[ ] (the “Agreement”),
among [IDENTIFY PARTIES]
     I, ______, the ___of [NAME OF SERVICER], certify to [the Assignee], [the
Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and
their officers, with the knowledge and intent that they will rely upon this
certification, that:
     (1) I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB and identified as
the responsibility of the Servicer on Exhibit III of the related Assignment,
Assumption and Recognition Agreement (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Servicer during 200[ ] that were delivered by the
Servicer to the [Depositor] [Master Servicer] [Securities Administrator]
[Trustee] pursuant to the Agreement (collectively, the “Servicing Information”);
     (2) Based on my knowledge, the Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information;
     (3) Based on my knowledge, all of the Servicing Information required to be
provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
     (4) I am responsible for reviewing the activities performed by the Servicer
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement; and
     (5) The Compliance Statement required to be delivered by the Servicer
pursuant to this Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by each Subcontractor pursuant to
the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.

 



--------------------------------------------------------------------------------



 



Date:                                                                                                    
By:                                                                                                    
Name:
Title:

 



--------------------------------------------------------------------------------



 



COUNTRYWIDE — SEQUQIA TO TRUSTEE: RWT
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Purchase and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
February 1, 2006 (the “Assignment”), is entered into among Sequoia Residential
Funding, Inc. (the “Assignor”), Countrywide Home Loans, Inc., as the seller (the
“Seller”), Countrywide Home Loans Servicing L.P., as the servicer (“Servicer”),
and U.S. Bank National Association (“U.S. Bank”) as Trustee under a Pooling and
Servicing Agreement dated as of January 1, 2006 (the “Pooling and Servicing
Agreement”), among the Assignor, as Depositor, U.S. Bank (in such Trustee
capacity, the “Assignee”) and Wells Fargo Bank, N. A., as Master Servicer (the
“Master Servicer”) and Trust Administrator.
RECITALS
     WHEREAS, DLJ Mortgage Capital, Inc. (“DLJ”) and RWT Holdings, Inc. (“RWT”)
entered into an Assignment, Assumption and Recognition Agreement dated
December 15, 2005 (the “AAR”) whereby DLJ acquired from RWT certain mortgage
loans (the “Mortgage Loans”) governed by the Mortgage Loan Purchase and
Servicing Agreement, dated as of April 1, 1998 between Seller and Assignee (the
“Mortgage Loan Purchase and Servicing Agreement”), as amended by the Amendment
Number One to such agreement dated February 27, 2004 between Seller and Assignee
(the “Amendment Number One,” and together with the AAR and the Mortgage Loan
Purchase and Servicing Agreement, the “Agreements”); and
     WHEREAS, the Seller and the Servicer entered into an Assignment Agreement
dated January 1, 2001, whereby Seller assigned to Servicer its rights and
obligations as servicer under the Agreements, and Servicer agreed to service the
Mortgage Loans according to the provisions of the Mortgage Loan Purchase and
Servicing Agreement and the Amendment Number One; and
     WHEREAS, DLJ has previously sold, assigned and transferred to RWT all of
its right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and its rights under
the Agreements with respect to the Specified Mortgage Loans; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in the Specified Mortgage Loans and certain rights
under the Agreements with respect to the Specified Mortgage Loans to the
Assignor; and

6



--------------------------------------------------------------------------------



 



     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s, as defined in the Purchase and Servicing Agreement, obligations)
provided under the Agreements to the extent relating to the Specified Mortgage
Loans, the Assignee hereby accepts such assignment from the Assignor, and the
Seller and the Servicer hereby acknowledge such assignment and assumption.
          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
     2. Recognition of the Assignee.
     From and after the date hereof, subject to Section 3 below, the Seller and
the Servicer shall recognize the Assignee as the holder of the rights and
benefits of the Purchaser, as defined in the Purchase and Servicing Agreement,
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Agreements (as amended hereby) with
the Assignee as the Purchaser thereunder, the terms of which Agreements are
incorporated herein by reference and amended hereby. It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
     3. Amendment to the Agreements.
     The Agreements are hereby amended as set forth in Appendix B hereto with
respect to the Specified Mortgage Loans.
     4. Representations and Warranties.
          (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
          (b) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

7



--------------------------------------------------------------------------------



 



          (c) Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
          5. Continuing Effect.
     Except as contemplated hereby, the Agreements shall remain in full force
and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 8.15 of the Mortgage Loan
Purchase and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
     6. Governing Law.
     This Assignment and the rights and obligations hereunder shall be governed
by and construed in accordance with the internal laws of the State of New York.
     7. Notices.
     Any notices or other communications permitted or required under the
Agreements to be made to the Assignor and Assignee shall be made in accordance
with the terms of the Agreements and shall be sent to the Assignor and Assignee
as follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
U.S. Bank National Association
Corporate Trust Services – EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107-2292
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
     8. Counterparts.
     This Assignment may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

8



--------------------------------------------------------------------------------



 



     9. Definitions.
     Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.
     10. Master Servicer.
     The Seller and the Servicer hereby acknowledge that the Assignee has
appointed Wells Fargo Bank, N. A. to act as Master Servicer under the Pooling
and Servicing Agreement and hereby agree to treat all inquiries, instructions,
authorizations and other communications from the Master Servicer as if the same
had been received from the Assignee. The Master Servicer, acting on behalf of
the Assignee, shall have the rights of the Assignee as the Purchaser as defined
in and granted under the Agreements to enforce the obligations of the Servicer
thereunder.
     11. Pooling and Servicing Agreement.
     Each of the parties hereto hereby acknowledges that as of the date hereof
the Specified Mortgage Loans will be securitized under the Pooling and Servicing
Agreement which is attached hereto as Exhibit II.
     12. Waiver.
     The Assignor hereby waives its rights to indemnification under Section 6.01
of the Purchase and Servicing Agreement for failure of the Seller or Servicer to
perform its obligations in accordance with Section 3 of this Assignment.
Notwithstanding the foregoing, the Seller or Servicer, as applicable, shall
continue to indemnify and hold harmless the Assignor and the Assignee, against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
and necessary attorneys’ fees and related costs, judgments, and any other costs,
fees and expenses that the Assignor and the Assignee may sustain in any way
related to any material misstatement or omission, gross negligence, bad faith or
willful misconduct of the Seller or Servicer, as applicable, in connection with
complying with Section 3 of this Assignment.
     13. Indemnification.
     Notwithstanding anything to the contrary, the Assignor shall indemnify the
Seller and the Servicer and hold them harmless against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Seller and Servicer may sustain in any way related to (a) actions or
inactions of the Seller or the Servicer which were taken or omitted upon the
instruction or direction of the Assignor and/or Assignee, or (b) the failure of
the Assignor or Assignee to perform its obligations under this Assignment and
the Agreement.
[remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Assignment the
day and year first above written.

              ASSIGNOR:
 
            SEQUOIA RESIDENTIAL FUNDING, INC.
 
            /s/ SEQUOIA RESIDENTIAL FUNDING, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE:
 
            U.S. BANK NATIONAL ASSOCIATION
 
            /s/ U.S. BANK NATIONAL ASSOCIATION
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SELLER:
 
            COUNTRYWIDE HOME LOANS, INC.
 
            /s/ COUNTRYWIDE HOME LOANS, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SERVICER:
 
            COUNTRYWIDE HOME LOANS SERVICING, L.P.
 
            /s/ COUNTRYWIDE HOME LOANS SERVICING, L.P.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

10



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT II

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Purchase Confirmation(s) Dates   Trade Confirmation(s) Dates      

 



--------------------------------------------------------------------------------



 



APPENDIX B
[Some of the deal specific provisions have been deleted because they are already
included in the
December 15, 2005 AAR among DLJ Mortgage Capital, Inc., RWT Holdings, Inc. ,
Countrywide Home
Loans, Inc. and Countrywide Home Loans Servicing LP (the “December AAR”). That
December AAR also
contains the required Reg AB provisions.
     1. Section 5.02(a) of the Agreements is hereby deleted in its entirety and
replaced with the following:
          “Section 5.02 Periodic Reports to Purchaser
               (a) Monthly Reports. Not later than the fifth (5th) Business Day
following the end of each month, Countrywide shall furnish to Purchaser a
Mortgage Loan accounting report, as of the last Business Day of the previous
month, documenting the Mortgage Loan payment activity on an individual Mortgage
Loan basis. Such data shall be reported in substantially the same form as, and
providing the information described in, Exhibit D hereto; or as otherwise
mutually agreed to by Countrywide and the Master Servicer. In addition,
Countrywide agrees to provide to the Master Servicer any other data with respect
to the Mortgage Loans as may reasonably be required to enable the Master
Servicer to perform its obligations under the Pooling and Servicing Agreement.”

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT D
Standard File Layout — Master Servicing

                          Column Name   Description   Decimal   Format Comment  
Max Size
SER_INVESTOR_NBR
  A value assigned by the Servicer to define a group of loans.           Text up
to 10 digits     20  
 
                       
LOAN_NBR
  A unique identifier assigned to each loan by the investor.           Text up
to 10 digits     10  
 
                       
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.           Text up to 10 digits     10  
 
                       
BORROWER_NAME
  The borrower name as received in the file. It is not separated by first and
last name.           Maximum length of 30 (Last, First)     30  
 
                       
SCHED_PAY_AMT
  Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.     2     No commas(,) or dollar signs ($)     11
 
 
                       
NOTE_INT_RATE
  The loan interest rate as reported by the Servicer.     4     Max length of 6
    6  
 
                       
NET_INT_RATE
  The loan gross interest rate less the service fee rate as reported by the
Servicer.     4     Max length of 6     6  
 
                       
SERV_FEE_RATE
  The servicer’s fee rate for a loan as reported by the Servicer.     4     Max
length of 6     6  
 
                       
SERV_FEE_AMT
  The servicer’s fee amount for a loan as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NEW_PAY_AMT
  The new loan payment amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NEW_LOAN_RATE
  The new loan rate as reported by the Servicer.     4     Max length of 6     6
 
 
                       
ARM_INDEX_RATE
  The index the Servicer is using to calculate a forecasted rate.     4     Max
length of 6     6  
 
                       
ACTL_BEG_PRIN_BAL
  The borrower’s actual principal balance at the beginning of the processing
cycle.     2     No commas(,) or dollar signs ($)     11  
 
                       
ACTL_END_PRIN_BAL
  The borrower’s actual principal balance at the end of the processing cycle.  
  2     No commas(,) or dollar signs ($)     11  
 
                       
BORR_NEXT_PAY_DUE_DATE
  The date at the end of processing cycle that the borrower’s next payment is
due to the Servicer, as reported by Servicer.           MM/DD/YYYY     10  
 
                       
SERV_CURT_AMT_1
  The first curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_1
  The curtailment date associated with the first curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_1
  The curtailment interest on the first curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)     11  
 
                       
SERV_CURT_AMT_2
  The second curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_2
  The curtailment date associated with the second curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_2
  The curtailment interest on the second curtailment amount, if applicable.    
2     No commas(,) or dollar signs ($)     11  
 
                       
SERV_CURT_AMT_3
  The third curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_3
  The curtailment date associated with the third curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ_AMT_3
  The curtailment interest on the third curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)     11  
 
                       
PIF_AMT
  The loan “paid in full” amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
PIF_DATE
  The paid in full date as reported by the Servicer.           MM/DD/YYYY     10
 
 
                       
 
              Action Code Key: 15=Bankruptcy,
30=Foreclosure, , 60=PIF,
63=Substitution,
65=Repurchase,70=REO     2  
 
                       
ACTION_CODE
  The standard FNMA numeric code used to indicate the default/delinquent status
of a particular loan.                    
 
                       
INT_ADJ_AMT
  The amount of the interest adjustment as reported by the Servicer.     2    
No commas(,) or dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



                          Column Name   Description   Decimal   Format Comment  
Max Size
SOLDIER_SAILOR_ADJ_AMT
  The Soldier and Sailor Adjustment amount, if applicable.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NON_ADV_LOAN_AMT
  The Non Recoverable Loan Amount, if applicable.     2     No commas(,) or
dollar signs ($)     11  
 
                       
LOAN_LOSS_AMT
  The amount the Servicer is passing as a loss, if applicable.     2     No
commas(,) or dollar signs ($)     11  
 
                       
SCHED_BEG_PRIN_BAL
  The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.     2     No commas(,) or dollar signs
($)     11  
 
                       
SCHED_END_PRIN_BAL
  The scheduled principal balance due to investors at the end of a processing
cycle.     2     No commas(,) or dollar signs ($)     11  
 
                       
SCHED_PRIN_AMT
  The scheduled principal amount as reported by the Servicer for the current
cycle — only applicable for Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_NET_INT
  The scheduled gross interest amount less the service fee amount for the
current cycle as reported by the Servicer — only applicable for
Scheduled/Scheduled Loans.     2     No commas(,) or dollar signs ($)     11  
 
                       
ACTL_PRIN_AMT
  The actual principal amount collected by the Servicer for the current
reporting cycle — only applicable for Actual/Actual Loans.     2     No
commas(,) or dollar signs ($)     11  
 
                       
ACTL_NET_INT
  The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.     2     No commas(,) or dollar signs ($)     11  
 
                       
PREPAY_PENALTY___AMT
  The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.     2     No commas(,) or dollar signs ($)     11  
 
                       
PREPAY_PENALTY___WAIVED
  The prepayment penalty amount for the loan waived by the servicer.     2    
No commas(,) or dollar signs ($)     11  

 